Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

by and among

 

CARDIONET, INC., AS PURCHASER

 

ECG SCANNING AND MEDICAL SERVICES, INC., AS COMPANY

 

and

 

RANDY NASUTI AND JOHN NASUTI, AS SELLERS

 

Dated February 10, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 THE CLOSING; PURCHASE AND SALE OF COMPANY EQUITY INTERESTS

11

 

 

 

2.1

Purchase and Sale of Company Stock

11

2.2

Purchase Price

11

2.3

Payment of Base Purchase Price

11

2.4

The Closing

11

2.5

Closing Deliverables

11

2.6

Working Capital

13

2.7

Earn-out Payment

15

2.8

Escrow

16

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PURCHASER

16

 

 

 

3.1

Organization; Corporate Power and Authorization

16

3.2

Binding Effect and Noncontravention

16

3.3

Broker Fees

17

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS

17

 

 

 

4.1

Organization; Corporate Power and Authorization

17

4.2

Binding Effect and Noncontravention

17

4.3

Title to Shares

18

4.4

Capitalization

18

4.5

Financial Statements

18

4.6

Absence of Certain Changes

19

4.7

Tangible Assets

20

4.8

Compliance with Laws

21

4.9

Tax Matters

21

4.10

Environmental Matters

23

4.11

Intellectual Property

23

4.12

Real Estate

25

4.13

Litigation

25

4.14

Employee and Labor Relations

25

4.15

Employee Plans

26

4.16

Employees

27

4.17

Affiliate Transactions

28

4.18

Insurance

28

4.19

Contracts

28

4.20

Healthcare Regulatory Compliance

30

4.21

Broker Fees

31

4.22

Material Payors

32

4.23

Illegal Payments

32

4.24

Banking and Brokerage Accounts

32

4.25

Transaction Expenses

32

4.26

Indebtedness

32

4.27

Material Information

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 5 COVENANTS AND OTHER AGREEMENTS

33

 

 

 

5.1

Further Assurances

33

5.2

Public Announcements; Confidentiality

33

5.3

Employee Matters

33

5.4

Tax Matters

33

5.5

Indebtedness and Transaction Expenses

35

5.6

Sellers’ Representative

35

5.7

Noncompetition and Nonsolicitation

36

 

 

ARTICLE 6 INDEMNIFICATIONS; SURVIVAL

37

 

 

 

6.1

Indemnification by the Sellers

37

6.2

Indemnification by Purchaser

38

6.3

Other Indemnification Terms

38

6.4

Termination of Indemnification

39

6.5

Procedures Relating to Indemnification

39

6.6

Survival of Representations and Warranties

41

 

 

ARTICLE 7 CONDITIONS TO CLOSING

41

 

 

 

7.1

Conditions to Purchaser’s Obligations at Closing

41

7.2

Conditions to the Sellers Obligations at Closing

42

 

 

ARTICLE 8 MISCELLANEOUS

42

 

 

 

8.1

Expenses

42

8.2

Governing Law

42

8.3

Jurisdiction; Service of Process

42

8.4

Waiver of Jury Trial

43

8.5

Attorneys’ Fees

43

8.6

Waiver; Remedies Cumulative

43

8.7

Notices

43

8.8

Assignment

44

8.9

No Third-Party Beneficiaries

44

8.10

Amendments

44

8.11

Construction

44

8.12

Entire Agreement

45

8.13

Severability

45

8.14

Specific Performance

45

8.15

Release

45

8.16

Counterparts; Facsimile

45

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of February 10,
2012, by and among CardioNet, Inc., a Delaware corporation (“Purchaser”), ECG
Scanning and Medical Services, Inc., an Ohio corporation (the “Company”), and
the Persons who were the sole shareholders of the Company immediately prior to
the date hereof, being John Nasuti and Randy Nasuti, (each a “Seller” and
together, the “Sellers”).  Purchaser, the Company and the Sellers are sometimes
referred to individually as a “Party” and collectively as the “Parties.” 
Certain capitalized terms which are used herein are defined in Article 1.

 

WHEREAS, as of the date hereof the Sellers collectively own 750,000 Class A
Common shares of the Company (the “Class A Shares”), par value $1.00 and 147,370
Class B common shares of the Company (the “Class B Shares”, and together with
the Class A Shares, the “Shares”), par value $1.00, which Shares are the only
issued and outstanding shares of capital stock of the Company; and

 

WHEREAS, the Sellers wish to sell the Shares to Purchaser, and Purchaser wishes
to purchase the Shares from the Sellers, upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and the representations,
warranties, covenants and agreements herein contained, intending to be legally
bound, the Parties hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings set
forth below:

 

“Action or Proceeding” means any action, suit, inquiry, claim, hearing,
proceeding, arbitration, investigation, inquiry, or mediation by any Person, or
any investigation or audit by any Government Entity.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Agents” means, with respect to any Person, collectively, such Person’s
directors, officers, managers, trustees, stockholders, members, partners,
employees, counsel, accountants, financial advisors, consultants, lenders and
independent contractors.

 

“Business” means providing any monitoring and/or diagnostic services (including
without limitation clinical studies or INR patient self-testing) in the cardiac
or blood pressure setting throughout the U.S.

 

“Business Day” means any day that is (a) not a Saturday or Sunday or (b) a day
on which banking institutions in New York, New York are required to be open.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Disclosure Schedule” means the disclosure schedule prepared and
delivered by the Sellers concurrently with the execution of this Agreement.

 

--------------------------------------------------------------------------------


 

“Company Material Adverse Change” means any change, effect, matter, event, fact,
condition, circumstance, occurrence or development that, individually or in the
aggregate, is or would reasonably be expected to (a) be materially adverse to
the Business, assets or properties (including intangible assets or properties),
Liabilities, condition (financial or otherwise), operations or operating results
or prospects of the Company, in each case, taken as a whole, except any adverse
effect that arises from or relates to: (i) changes generally affecting the
United States economy that do not have a materially disproportionate impact on
either the Company or the industry in which Company conducts business, (ii) war,
acts of terrorism or the outbreak of hostilities in the United States that do
not have a materially disproportionate impact on the Company, (iii) the taking
of any action expressly required by this Agreement and the other agreements
contemplated hereby, or (vii) any “act of God,” including, but not limited to,
weather, natural disasters and earthquakes; or (b) materially impair the ability
of the Company or the Sellers to perform their respective obligations under this
Agreement or to consummate the transactions contemplated hereby.

 

“Company Plans” means each and all pension, retirement, supplemental pension,
deferred compensation, option or other equity-based program, accidental death
and dismemberment, life and health insurance and benefits (including medical,
dental, vision and hospitalization), short- and long-term disability, fringe
benefit, cafeteria plan, flexible spending account programs, severance,
employment, consulting and other employee benefit or compensation arrangements,
plans, contracts, policies or practices providing compensation or benefits to
any employee, director, consultant and/or other similar service provider of the
Company, whether written or oral, including each and all “employee benefit
plans,” as defined in Section 3(3) of ERISA, maintained or contributed to by the
Company, in which the Company participates or participated and which provides
benefits to employees, directors, consultants, and/or other similar service
providers of the Company or in which the Company has any Liability thereunder.

 

“Contracts” means all executory contracts, agreements, subcontracts, indentures,
notes, bonds (including surety bonds), loan or credit agreements, instruments,
leases, subleases, mortgages, franchises, licenses, purchase orders, sale
orders, proposals, bids, understandings or commitments, whether written or oral,
which are legally binding.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA § 3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA § 3(1).

 

“Environmental Laws” means all currently existing federal, state, regional or
local statutes, laws, rules, regulations, codes, orders, plans, injunctions,
decrees, rulings, and changes or ordinances or judicial or administrative
interpretations thereof, or similar laws of foreign jurisdictions where the
Company conducts the Business, any of which govern (or purport to govern) or
relate to pollution, protection of the environment, public health and safety,
air emissions, water discharges, hazardous or toxic substances, solid or
hazardous waste or occupational health and safety, as any of these terms are
defined in such statutes, laws, rules, regulations, codes, orders, plans,
injunctions, decrees, rulings and changes or ordinances, or judicial or
administrative interpretations thereof, including, without limitation: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendment and Reauthorization Act of 1986, 42 U.S.C.
§9601, et seq.; the Solid Waste Disposal Act, as heretofore amended by the
Resource Conservation and Recovery Act of 1976 and subsequent Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; the Hazardous Materials
Transportation Act, as heretofore amended, 49 U.S.C. §1801, et seq.; the Clean
Water Act, as heretofore amended, 33 U.S.C. §1311, et seq.; the Clean Air Act,
as heretofore amended (42 U.S.C. §7401-7642); the Toxic Substances Control Act,
as heretofore amended, 15 U.S.C. §2601 et seq.; the Federal Insecticide,
Fungicide, and Rodenticide Act as heretofore amended, 7 U.S.C. §136-136y; the
Emergency Planning and Community Right-to-Know Act of 1986 as heretofore
amended, 42 U.S.C. §11001, et seq. (Title III of SARA); and the Occupational
Safety and Health Act of 1970, as heretofore amended, 29 U.S.C. §651, et seq.

 

2

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business that is a member of the same
controlled group of corporations as the Company, within the meaning of
Section 414(b) of the Code, that is under common control with any Seller or the
Company, within the meaning of Section 414(c) of the Code, that is a member of
the same affiliated service group as any Seller or the Company, within the
meaning of Section 414(m) of the Code, or that is otherwise required to be
aggregated with any Seller or the Company pursuant to Section 414(o) of the
Code.

 

“Escrow Agent” means JPMorgan Chase Bank, NA.

 

“Escrow Amount” means $500,000.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Government Entity” means any court, tribunal, arbitrator or any government or
political subdivision thereof, whether federal, state, county, local or foreign,
or any agency, authority, official or instrumentality of such governmental or
political subdivision, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Governmental Healthcare Programs” shall mean “federal health care programs” as
defined in 42 U.S.C. § 1320a-7b(f).

 

“Healthcare Laws” means all applicable Laws, Governmental Healthcare Program
conditions of participation, other legal requirements imposed by any Government
Entity, and any judgment, decree, order, writ, or injunction of any Government
Entity, concerning the licensure, certification, qualification, or operation of
the Business, including, without limitation, to the extent applicable: (i)
Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of the
Social Security Act), or other federal and state health care programs, (ii) Laws
regarding the professional standards of health care professionals; (iii) Laws
governing patient confidentiality and privacy including, without limitation,
Health Information Laws; (iv) Laws governing the corporate practice of medicine;
(v) Laws governing home healthcare providers; and (vi) Laws relating to
kickbacks, self-referrals and access to health care, as well as the (A) the
Federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), (B) the False Claims
Act (31 U.S.C. §§ 3729 et seq.), (C) the Anti-Inducement Law (42 U.S.C. §
1320a-7a(a)(5)), (D) the civil False Claims Act (31 U.S.C. § 3729 et seq.),
(E) the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), (F) the
exclusion Laws (42 U.S.C. § 1320a-7), (G) the civil monetary penalty Laws (42
U.S.C. § 1320a-7a), (H) the Stark Laws (42 U.S.C. § 1395nn), (I) Laws imposed or
enforced by the U.S. Department of Health and Human Services, (J) Laws imposed
or enforced by any state Government Entity, and (K) any other Law to which the
Company is subject in providing home and community support service.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

 

“Indebtedness” means, with respect to the Company, the aggregate amount
(including the current portion thereto), without duplication, of all the
Company’s: (a) indebtedness for money borrowed from others, purchase money
indebtedness (other than accounts payable in the ordinary course of business)
and reimbursement obligations of the Company with respect to letters of credit;
(b) obligations evidenced by any note, bond, debenture, guaranty or other debt
security; (c) obligations issued or assumed as the

 

3

--------------------------------------------------------------------------------


 

deferred purchase price of property or services (but excluding trade accounts
payable arising in the ordinary course of business), whether represented by a
note, earn-out or contingent purchase payment or otherwise; (d) indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by the Company (even if the right and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) any obligation of the Company
under capital leases or synthetic leases with respect to which the Company is
liable, contingently or otherwise, as obligor, guarantor or otherwise, or with
respect to which obligations the Company assures a creditor against loss;
(f) all indebtedness or obligations secured by any Lien upon property owned by
the Company, even though the Company has not in any manner become liable for the
payment of such indebtedness; (g) obligations on account of any severance plans,
bonus plans, employment agreements, or any other plan, agreement or arrangement
to which the Company is a party, which Liability is payable or becomes due as a
result of the Transactions contemplated hereby (whether or not such payment is
conditioned solely upon the occurrence of such transactions or requires that
other conditions also be met); (h) Liabilities with respect to interest rate
swaps, collars, caps and similar hedging obligations; (i) any accrued but unpaid
Taxes; (j) any accrued but unpaid bonuses; (k) negative cash-on-hand; (l)
indebtedness and obligations of the type described above guaranteed in any
manner by the Company through an agreement, contingent or otherwise, to supply
funds to, or in any other manner invest in, the debtor, or to purchase
indebtedness, or to purchase and pay for property if not delivered or pay for
services if not performed, primarily or exclusively, for the purpose of enabling
the debtor to make payment of the indebtedness or obligation or to insure the
owners of the indebtedness or obligation against loss, but excluding the
endorsements of checks and other instruments in the ordinary course; and (m) all
accrued but unpaid interest expense and all unpaid penalties, fees, charges and
prepayment premiums that are payable, in each case with respect to any of the
indebtedness or obligations described above.

 

“Indemnified Person” means any Person claiming indemnification under any
provision of Article 6.

 

“Indemnifying Person” means any Person(s) against whom a claim for
indemnification is being asserted under any provision of Article 6.

 

“Intellectual Property” means: (i) all rights in Software; (ii) all patents,
patent applications, and patent rights; (iii) all trade names, product names,
brand names, trade dress, logos, packaging design, slogans, registered and
unregistered trademarks and service marks and applications (the “Marks”);
(iv) all copyrights in both published and unpublished works, including without
limitation databases and computer programs, and all copyright registrations and
applications; (v) all inventions and discoveries and invention disclosures
(whether or not patentable), know how, trade secrets, and confidential or
proprietary information; (vi) all internet domain names owned by the Company or
operated by the Company in the conduct of their respective businesses; and
(vii) all goodwill associated with Marks and claims of infringement against
third parties related to the intellectual property rights described in clauses
(i) through (vi) above.

 

“Interim Balance Sheet” means the unaudited consolidated balance sheet of the
Company as of December 31, 2011 provided to Purchaser as part of the Financial
Statements.

 

“Interim Period” means with respect to any Straddle Period, the portion of such
Straddle Period that begins on the first day of such Straddle Period and ends on
the Closing Date.

 

“Knowledge of the Company” means and shall be limited to the actual knowledge of
John Nasuti, Randy Nasuti, Joseph MacLean and Amanda Hayes, or such knowledge as
such individuals should possess after due inquiry of the employees that are set
forth in Section 1.1 of the Company Disclosure Schedule.

 

4

--------------------------------------------------------------------------------


 

“Law” means any law (both common and statutory), statute, rule, treaty,
convention, directive, regulation, regulatory code (including, without
limitation, guidance notes, circulars and decisions) or ordinance, or any other
pronouncement or provision having the effect of law, of the United States of
America, any foreign country or any domestic or foreign state, county, city or
other political subdivision or of any Government Entity or self regulated
organization.

 

“Lease” means all leases, subleases, licenses, concessions and other agreements,
including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto, to which the Company is a party and pursuant to which the
Company uses or occupies or has the right to use or occupy any Leased Real
Property.

 

“Leased Real Property” means, with respect to the Company, the real property
leased by the Company as tenant, together with all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of the Company
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.

 

“Liability” or “Liabilities” means any and all debts, liabilities and
obligations of any nature whatsoever, whether accrued or fixed, absolute or
contingent, mature or unmatured or determined or indeterminable, including those
arising under any Law, Action or Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

 

“Lien” means any mortgage, lien, pledge, charge, security interest, claim,
contractual restriction, servitude, easement, right-of-way, option, right of
first refusal, community property interest, conditional sale or installment
contract or encumbrance of any kind.

 

“Loss” means any direct or indirect Liability, indebtedness, claim, loss,
damage, Lien, deficiency, obligation, judgment, penalty, responsibility, costs
or expenses (including reasonable attorneys’ fees and disbursements and the
costs of litigation) of any nature, net of any reserves set forth on the books
of the Company or as taken into account in the Purchase Price adjustment set
forth in Section 2.6 hereof.

 

“Material Payor” means any customer, client or payor of the Company that has
accounted for gross revenues to the Company of more than $50,000 during either
of the years ended December 31, 2010 or December 31, 2011 and any other
customer, client or payor of the Company that the Company reasonably anticipates
will account for gross revenues to the Company of more than $50,000 during the
current fiscal year.

 

“Medicaid” means the applicable provisions of Title XIX of the Social Security
Act, the regulations and guidance promulgated thereby, and the federal and state
Laws implementing the Medicaid program.

 

“Medicare” means the applicable provisions of Title XVIII of the Social Security
Act and the regulations promulgated thereby.

 

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination, award, settlement agreements, rulings, regulatory restrictions,
or other actions entered by, or with, any court or Government Entity, in each
case whether preliminary or final.

 

5

--------------------------------------------------------------------------------


 

“Permits” means all permits, licenses, certificates of need, certificates of
occupancy, authorizations, registrations, franchises and other consents and
approvals required by any Government Entity to lawfully operate the Business
(including any pending applications for such permits, licenses, certificates,
authorizations, registrations, franchises, consents and approvals).

 

“Permitted Liens” means (a) liens for Taxes or assessments and similar charges,
which either are (i) not delinquent or (ii) being contested in good faith and by
appropriate proceedings and for which adequate reserves (as determined in
accordance with GAAP) have been established on the Company’s books with respect
thereto, (b) liens granted to landlords, sub-landlords, licensors or
sub-licensors under real estate leases or rental agreements securing obligations
that are not delinquent, (c) deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, pension or
other social security programs mandated under applicable Laws, (d) mechanics’,
materialmen’s or contractors’ liens or encumbrances or any similar statutory
lien or restriction arising in the ordinary course of business and securing
obligations that are not delinquent, (e) zoning, entitlement, building and other
similar restrictions which do not, individually or in the aggregate, impair the
use of the assets to which they relate in the Business, or (f) those items set
forth in Section 1.2 of the Company Disclosure Schedule.

 

“Person” means any individual, partnership, corporation, association, limited
liability company, joint stock company, trust, joint venture, firm, association,
unincorporated organization, Government Entity or other entity.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.

 

“Pre-Closing Taxes” means all liability for Taxes for the Pre-Closing Tax Period
and the Interim Period.  For purposes of calculating such liability for the
Straddle Period, the portion of any Tax that is allocable to the Straddle Period
shall be deemed to equal: (a) in the case of Taxes based upon or related to
income or receipts, the amount that would be payable if the Straddle Period had
ended on the Closing Date and the books of the Company and its Subsidiaries
closed as of the close of such date; (b) in the case of Taxes imposed on
specific transactions or events, Taxes imposed on specific transactions or
events occurring on or before the Closing Date; and (c) in the case of Taxes
imposed on a periodic basis, or in the case of any other Taxes not covered by
clause (a) or clause (b), the amount of such Taxes for the entire Straddle
Period multiplied by a fraction (a) the numerator of which is the number of
calendar days in the period ending on the Closing Date and (b) the denominator
of which is the number of calendar days in the entire Straddle Period.

 

“Purchaser Material Adverse Change” means a material adverse change in the
ability of Purchaser to perform its obligations under this Agreement or the
other Transaction Documents to which it is a party or on the ability of
Purchaser to consummate the Transactions.

 

“Restricted Area” means the United States.

 

“Securities Act” means the Securities Act of 1933, as amended, supplement or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

 

“Sellers’ Representative” means John Nasuti.

 

“Software” means any computer program, operating system, applications system,
firmware or software, including all object code, source code, technical manuals,
user manuals, test scripts and other documentation therefor, whether in
machine-readable form, programming language or any other language, and whether
stored, encoded, or written on disk, tape, film, memory device, paper or other
media, and any databases necessary in the use of the computer program, operating
system, application, firmware or software.

 

6

--------------------------------------------------------------------------------


 

“Straddle Period” means any Tax period that includes but does not end on the
Closing Date.

 

“Tangible Assets” means all furniture, fixtures, equipment (including motor
vehicles), computers, office equipment and apparatus, tools, machinery and
supplies.

 

“Tax” or “Taxes” means (a) any and all federal, state, local or foreign income,
gross receipts, built-in gains, net passive income, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs, duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other taxes of any kind, whatever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person, (b) any liability for the payment of any amount of the type
described in the immediately preceding clause (a) as a result of (i) being a
“transferee” of another person, (ii) being a member of an affiliated, combined,
consolidated or unitary group, or (iii) any contractual liability, and (c) any
unclaimed property, including any amounts that escheat to the state.

 

“Tax Returns” means all returns and reports, amended returns, information
returns, statements, declarations, estimates, schedules, notices, notifications,
forms, elections, certificates or other documents required to be filed or
submitted to any Government Entity with respect to the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of, or compliance with, any Tax.

 

“Transaction Documents” means this Agreement and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party, pursuant to any of the foregoing.

 

“Transaction Expenses” means all fees, costs, charges, expenses and obligations
that are incurred by the Sellers or the Company in connection with or relating
to the preparation for, and consummation of, the Transactions, including,
without limitation, the fees, costs, charges, expenses and obligations relating
to or arising out of: (a) the preparation, negotiation and execution of this
Agreement and the other Transaction Documents; (b) professional services
provided by any tax or accounting advisor to the Sellers or the Company; (c)
professional services provided by any investment banking services provided in
connection with the Transactions; (d) any payments to Joseph MacLean in
connection with the Transactions, including but not limited to, payments
pursuant to that certain Memorandum of Understanding by and between the Company
and Joseph MacLean, dated as of May 31, 2008; and (e) the procurement of those
consents, waivers, approvals, authorizations and notices that are listed on
Schedule 2.5(a)(iii).

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“Treasury Regulations” shall mean the regulations currently in force as final or
temporary that have been issued by the U.S. Department of Treasury under its
authority under the Code, and any successor regulations.

 

7

--------------------------------------------------------------------------------


 

“Working Capital” means, the excess of the current assets of the Company over
the current liabilities of the Company (excluding Indebtedness), in each case as
determined in accordance GAAP and consistent with past practice. For the
avoidance of doubt, Working Capital shall include those liabilities set forth in
Section 4.5 of the Company Disclosure Schedule.

 

[INDEX OF OTHER DEFINED TERMS FOLLOWS ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

INDEX OF OTHER DEFINED TERMS

 

Term

 

Section Reference

2012 Revenue

 

2.7(a)

Accounting Firm

 

2.6(e)

Agreement

 

Preamble

Base Purchase Price

 

2.2(a)

Claim Notice

 

6.4

Claims

 

9.15

Class A Shares

 

Preamble

Class B Shares

 

Preamble

Closing

 

2.4

Closing Cash Payment

 

2.3

Closing Date

 

2.4

Closing Date Balance Sheet

 

2.6(c)

Closing Working Capital Amount

 

2.6(c)

Closing Working Capital Statement

 

2.6(c)

COBRA

 

4.15(d)

Company

 

Preamble

Company and Purchaser Released Parties

 

9.15

Company Capital Stock

 

4.4(a)

Company Organizational Documents

 

2.5(a)(vii)

Competing Activity

 

5.10(a)

Confidential Information

 

5.2(b)

Disputed Earn-out Items

 

2.7(c)

Earn-out Dispute Notice

 

2.7(c)

Earn-out Payment

 

2.7(a)

Earn-out Statement

 

2.7(b)

Escrow Agreement

 

2.5(a)(v)

Estimated Closing Date Balance Sheet

 

2.6(b)

Estimated Closing Working Capital Amount

 

2.6(b)

Estimated Closing Working Capital Statement

 

2.6(b)

Estimated Working Capital Adjustment

 

2.6(b)

Financial Statements

 

4.5(a)

Funds Flow Statement

 

2.5(b)(iii)

Health Information Laws

 

4.20(d)

Insurance Policies

 

4.18

Interim Balance Sheet

 

4.5(a)(ii)

Marks

 

Definition of Intellectual Property in Article 1

Material Contracts

 

4.19

Non-Compete Period

 

5.10

Notice of Objection

 

2.6(d)

Objection Period

 

2.6(d)

Parties

 

Preamble

Party

 

Preamble

Purchase Price

 

2.2

Purchaser

 

Preamble

Purchaser Fundamental Representations

 

6.6

Purchaser Indemnified Persons

 

6.1(a)

Recoupment Claims

 

4.20(c)(iii)

Seller

 

Preamble

 

9

--------------------------------------------------------------------------------


 

Seller Fundamental Representations

 

6.6

Seller Indemnified Persons

 

6.2(a)

Seller Releasors

 

9.15

Sellers

 

Preamble

Shares

 

Preamble

Third-Party Claim

 

6.5(a)

Transaction Documents

 

3.1

Transfer Taxes

 

5.4(d)

 

10

--------------------------------------------------------------------------------


 

ARTICLE 2

THE CLOSING; PURCHASE AND SALE OF COMPANY EQUITY INTERESTS

 

2.1          Purchase and Sale of Company Stock. At the Closing, upon the terms
and subject to the conditions of this Agreement, Purchaser shall purchase and
accept from the Sellers and the Sellers shall sell, transfer, assign, convey and
deliver to Purchaser, the Shares, free and clear of any and all Liens;

 

2.2          Purchase Price. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser hereby agrees to purchase
from Sellers all of the Shares, and the Sellers hereby agree to sell to
Purchaser all of the Shares, for an aggregate purchase price (the “Purchase
Price”) consisting of:

 

(a)           five million eight hundred thousand ($5,800,000), less any
Indebtedness that remains outstanding as of the Closing, subject to adjustment
pursuant to Section 2.6(f) (as so adjusted, the “Base Purchase Price”); plus

 

(b)           the Earn-out Payment, if any, pursuant to Section 2.7.

 

2.3          Payment of Base Purchase Price. At the Closing, Purchaser shall pay
to Sellers, by wire transfer of immediately available funds to a bank account
designated by the Seller Representative to Purchaser in writing, an amount of
funds equal to the sum of: (a) the Base Purchase Price, plus (b) the Estimated
Working Capital Adjustment (which amount may be a negative number), minus,
(c) the Escrow Amount, minus (d) the Transaction Expenses (the “Closing Cash
Payment”).

 

2.4          The Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Greenberg
Traurig, P.A., 401 E. Las Olas Blvd., Suite 2000, Fort Lauderdale, Florida, at
12:01 a.m. local time. The date on which the closing occurs shall be referred to
in this Agreement as the “Closing Date”.

 

2.5          Closing Deliverables.

 

(a)           At the Closing, the Sellers and the Company, as applicable, shall
deliver or cause to be delivered to Purchaser, in each case in the form and
substance satisfactory to Purchaser:

 

(i)            stock certificate(s) collectively representing all of the Shares,
together with stock transfer powers duly endorsed in blank by each Seller;

 

(ii)           written resignations from each of the directors and officers of
the Company set forth on Schedule 2.5(a)(ii), each in form and substance
satisfactory to Purchaser in its reasonable discretion;

 

(iii)          all third party consents, waivers, approvals, permits,
amendments, or other instruments or documents, each in form and substance
satisfactory to Purchaser in its reasonable discretion as are set forth on
Schedule 2.5(a)(iii);

 

(iv)          an escrow agreement, substantially in the form of Exhibit A
attached hereto (the “Escrow Agreement”), duly executed by the Seller’s
Representative;

 

(v)           an employment agreement, substantially in the form of Exhibit B
attached hereto (the “MacLean Employment Agreement”), duly executed by Joseph
MacLean;

 

11

--------------------------------------------------------------------------------


 

(vi)          an employment agreement, substantially in the form of Exhibit C
attached hereto (the “Nasuti Employment Agreement”), duly executed by John
Nasuti;

 

(vii)         a services agreement, substantially in the form of Exhibit D
attached hereto (the “FTS Services Agreement”), duly executed by Financial
Technology Systems, Inc. (“FTS”);

 

(viii)        evidence of payment and satisfaction of any and all Indebtedness
at or prior to the Closing Date;

 

(ix)          a termination agreement, in a form reasonably acceptable to
Purchaser, terminating that certain Stock Redemption Agreement dated as of
December 16, 1994, by and among the Sellers and the Company;

 

(x)           a termination agreement, in a form reasonably acceptable to
Purchaser, terminating that certain Memorandum of Understanding by and between
the Company and Joseph MacLean, dated as of May 31, 2008;

 

(xi)          a certificate, dated as of the Closing Date, duly executed by the
Secretary of the Company, certifying as to: (A) the incumbency of the officers
of the Company executing this Agreement and all agreements and documents
contemplated hereby; (B) resolutions duly adopted by the board of directors of
the Company and minutes of the meeting of the shareholders of the Company
authorizing the execution of this Agreement and the execution, performance and
delivery of all agreements, documents and transactions contemplated hereby; and
(C) the Articles of Incorporation and By-laws of the Company, as in effect
immediately prior to the Closing Date, including all amendments thereto (the
“Company Organizational Documents”);

 

(xii)         copies of the Articles of Incorporation of the Company certified
by the appropriate Governmental Entity as of a date as near as reasonably
practicable to the Closing Date;

 

(xiii)        evidence of termination of the ECG Scanning and Medical
Services, Inc. 401(k) Plan;

 

(xiv)        a good standing certificate for the Company for its jurisdiction of
organization, dated as of a date as near as reasonably practicable to the
Closing Date;

 

(xv)         a certificate as to the non-foreign status of the Seller (in a form
reasonably acceptable to Purchaser) pursuant to Section 1.1445-2(b)(2) of the
Treasury Regulations;

 

(xvi)        the minute books and records of the Company; and

 

(xvii)       such other documents or instruments in form and substance
reasonably acceptable to Purchaser as Purchaser may deem reasonably necessary or
as may be required to consummate the transactions contemplated hereby.

 

(b)           At the Closing, Purchaser shall deliver or cause to be delivered
to the Sellers:

 

(i)            the Closing Cash Payment;

 

12

--------------------------------------------------------------------------------


 

(ii)           the Escrow Amount (to be paid to the Escrow Agent);

 

(iii)          the Transaction Expenses, which expenses shall be paid directly
to the applicable third party payee on behalf of the Sellers, in accordance with
the funds flow statement attached hereto as Exhibit E (the “Funds Flow
Statement”);

 

(iv)          the Escrow Agreement, duly executed by Purchaser;

 

(v)           a certificate, dated as of the Closing Date, duly executed by the
Secretary of Purchaser, certifying as to: (A) the incumbency of the officers of
Purchaser executing this Agreement all agreements and documents contemplated
hereby; and (B) resolutions duly adopted by the board of directors or similar
governing body of Purchaser authorizing the execution of this Agreement and the
execution, performance and delivery of all agreements, documents and
transactions contemplated hereby; and

 

(vi)          such other documents or instruments in form and substance
reasonably acceptable to the Seller Representative as the Seller Representative
may deem reasonably necessary or as may be required to consummate the
transactions contemplated hereby.

 

2.6          Working Capital.

 

(a)           Prior to the anticipated Closing Date, the Company shall deliver
to Purchaser a balance sheet of the Company as of the date thereof, including
but not limited to the cash balance in each of the Company’s bank accounts (the
“Estimated Closing Date Balance Sheet”), together with a statement (the
“Estimated Closing Working Capital Statement”) setting forth a good faith
estimate of the Working Capital of the Company as of the Closing Date (the
“Estimated Closing Working Capital Amount”), which estimate shall be, in all
cases, reasonably acceptable to Purchaser. The “Estimated Working Capital
Adjustment” shall be: (i) if the Estimated Closing Working Capital Amount
exceeds $1,600,000 (the “Upper Target Working Capital Amount”), an amount equal
to (A) the Estimated Closing Working Capital Amount, minus (B) the Upper Target
Working Capital Amount, or (ii) if the Estimated Working Capital Amount is less
than $1,200,000 (the “Lower Target Working Capital Amount”), an amount equal to
(X) the Estimated Closing Working Capital Amount, minus (Y) the Lower Target
Working Capital Amount (which amount shall be a negative number). If the
Estimated Closing Working Capital Amount is less than or equal to the Upper
Target Working Capital Amount and greater than or equal to the Lower Target
Working Capital Amount, then the Estimated Working Capital Adjustment shall be
zero.

 

(b)           Within sixty (60) days after the Closing Date, Purchaser shall
deliver to the Seller Representative a balance sheet of the Company as of the
close of business on the Closing Date, including but not limited to the cash
balance in each of the Company’s bank accounts (the “Closing Date Balance
Sheet”), together with a statement (the “Closing Working Capital Statement”)
setting forth in reasonable detail Purchaser’s calculation of the Working
Capital of the Company as of the open of business on the Closing Date (the
“Closing Working Capital Amount”).

 

(c)           Within thirty (30) days after receipt of the Closing Date Balance
Sheet (the “Objection Period”), the Seller Representative, by written notice to
Purchaser, may object to the Closing Working Capital Amount as set forth in the
Closing Working Capital Statement, setting forth in such notice, in reasonable
detail, the basis for such objection (the “Notice of Objection”). If the Seller
Representative does not deliver a Notice of Objection to Purchaser during the
Objection Period, then the calculation of the Closing Working Capital Amount as
set forth in the Closing Working Capital Statement shall be deemed to have been
accepted.

 

13

--------------------------------------------------------------------------------


 

(d)           If during the Objection Period, the Seller Representative delivers
a Notice of Objection to Purchaser, Purchaser and the Seller Representative
shall negotiate in good faith to resolve all matters set forth therein. If
Purchaser and the Seller Representative are unable to resolve any such dispute
within a thirty (30) day period following delivery by the Seller Representative
of the Notice of Objection, Purchaser and the Seller Representative shall engage
a mutually acceptable independent accounting firm (the “Accounting Firm”), it
being acknowledged and agreed that the Accounting Firm shall act as experts and
not arbiters and shall determine only those issues set forth in the Notice of
Objection that remain in dispute, and that such determination shall be final and
binding upon the parties and shall be reflected in any necessary revisions to
the Closing Working Capital Statement. The cost of any accounting firm engaged
pursuant to this Section 2.6 shall be paid fifty percent (50%) by Purchaser and
fifty percent (50%) by the Sellers.

 

(e)           The “Final Closing Working Capital Amount” shall mean (i) the
Closing Working Capital Amount as set forth on the Closing Working Capital
Statement if the Seller Representative accepts the Closing Working Capital
Statement as delivered or does not deliver a Notice of Objection during the
Objection Period, or (ii) the Closing Working Capital Amount determined pursuant
to Section 2.6(d) above, if the Seller Representative delivers a Notice of
Objection.

 

(f)            If the Estimated Working Capital Adjustment was zero, then:

 

(i)            if the Final Closing Working Capital Amount is greater than the
Upper Target Working Capital Amount, then such difference shall be paid by
Purchaser to the Sellers, by wire transfer of immediately available funds to a
bank account designated by the Seller Representative; or

 

(ii)           if the Final Closing Working Capital Amount is less than the
Lower Target Working Capital Amount, then such difference shall be paid by the
Sellers to Purchaser, by wire transfer of immediately available funds to a bank
account designated by Purchaser.

 

For the avoidance of doubt, if the Final Closing Working Capital Amount is less
than or equal to the Upper Target Working Capital Amount and greater than or
equal to the Lower Target Working Capital Amount, then no adjustment shall be
made to the Base Purchase Price.

 

(g)           If the Estimated Working Capital Adjustment was not zero, then:

 

(i)            if the Final Closing Working Capital Amount is greater than the
Estimated Closing Working Capital Amount, then such difference shall be paid by
Purchaser to the Sellers, by wire transfer of immediately available funds to a
bank account designated by the Seller Representative; or

 

(ii)           if the Final Closing Working Capital Amount is less than the
Estimated Closing Working Capital Amount, then such difference shall be paid by
the Sellers to Purchaser, by wire transfer of immediately available funds to a
bank account designated by Purchaser;

 

provided, that if the Final Closing Working Capital Amount is less than or equal
to the Upper Target Working Capital Amount and greater than or equal to the
Lower Target Working Capital Amount, then there shall be no adjustment to the
Base Purchase Price under this Section 2.6(g) and any adjustment made pursuant
to Section 2.6(a) should be reversed with any amounts representing such
adjustments being paid to the appropriate party.

 

14

--------------------------------------------------------------------------------


 

(h)           All payments to be made pursuant to Sections 2.6(f) or 2.6(g) (if
any) shall be made within five (5) Business Days of determination of the Final
Closing Working Capital Amount. If the financial requirements set forth above in
Sections 2.6(f) or 2.6(g) have not been satisfied by the Sellers, Purchaser
shall, in its sole discretion, be entitled to make a dollar for dollar set-off
against the Earn-out Payment otherwise payable to the Sellers. Furthermore, if
Sellers or Purchaser fail to make any required payments pursuant to
Sections 2.6(f) or 2.6(g) at the time such payments are due, such unpaid amounts
shall accrue interest at a rate of eight percent (8%) per annum until paid.

 

2.7          Earn-out Payment.

 

(a)           As contingent additional Purchase Price, (i) if the 2012 Revenue
of the Company is greater than or equal to $6,400,000 (the “Revenue Earn-out
Threshold”), Purchaser shall pay to the Sellers an aggregate, one-time cash
payment of $600,000 (the “Earn-out Payment”). For the purposes of this
Section 2.7, the term “2012 Revenue” shall mean revenue earned by the Company in
the twelve-month period immediately following the Closing (the “Earn-out Year”)
plus any revenue earned by Purchaser as a direct result of sales consummated by
the sales employees of the Company (minus all set-offs, refunds, rebates,
discounts, bad debts, reimbursements, contractual allowances and credits with
respect to any 2012 Revenues), consistent with the procedures set forth in the
rolling net revenue schedule attached hereto as Exhibit F.

 

(b)           Within sixty (60) days following the end of the Earn-out Year,
Purchaser shall provide to the Seller Representative a statement setting forth
in reasonable detail Purchaser’s calculation of the Earn-out Payment (the
“Earn-out Statement”). If the Seller Representative disagrees with the Earn-out
Statement, the Seller Representative may, within fifteen (15) days after such
Earn-out Statement has been supplied by Purchaser to the Seller Representative,
notify Purchaser in writing (an “Earn-out Dispute Notice”), which Earn-out
Dispute Notice shall: (i) provide reasonable detail of the nature of each
disputed item on the Earn-out Statement; and (ii) provide reasonable support for
such positions. Unless the Seller Representative delivers to Purchaser the
Earn-out Dispute Notice concerning the Earn-out Statement within fifteen (15)
days after such Earn-out Statement has been delivered by Purchaser to the Seller
Representative, such Earn-out Statement shall be conclusively deemed to have
been agreed upon by each party and be final and binding upon all parties
(including each Seller). Any items or calculations in the Earn-out Statement
that is not disputed by the Seller Representative in the Earn-out Dispute Notice
concerning the Earn-out Statement shall be conclusively deemed to have been
agreed upon by each Seller and the Seller Representative and be final and
binding upon all parties (including each Seller). For a period of fifteen (15)
days after receipt by Purchaser of the Earn-out Dispute Notice from the Seller
Representative, Purchaser and the Seller Representative shall (and Seller
Representative shall cause each Seller to) use good faith commercially
reasonable efforts to resolve the disputed items set forth therein between
themselves and, if Purchaser and Seller Representative are able to resolve all
of the disputed items during such time period, the Earn-out Statement shall be
revised to the extent necessary to reflect such resolution and shall be final
and binding upon all parties (including each Seller). If Purchaser and Seller
Representative are unable to resolve all of the disputed items set forth in the
Earn-out Dispute Notice within such fifteen (15) day period, Purchaser and
Seller Representative shall submit the unresolved disputed items (“Disputed
Earn-out Items”) to the Accounting Firm for resolution. The Accounting Firm
shall act as experts and not arbiters and shall determine only the Disputed
Earn-out Items. Promptly, but no later than thirty (30) days after Disputed
Earn-out Items are submitted to the Accounting Firm, the Accounting Firm shall
deliver a written report to Seller Representative and Purchaser as to the
resolution of such Disputed Earn-out Items, which shall be final and binding
upon all parties (including each Seller) and the Earn-out Statement shall be
revised in accordance with the resolution of such Disputed Earn-out Items. The
fees and expenses of the Accounting Firm incurred in connection with the
resolution of Disputed Earn-out Items pursuant to this Section 2.7(b) shall be
split evenly between Purchaser, on the one hand, and the Sellers (jointly and
severally), on the other hand.

 

15

--------------------------------------------------------------------------------


 

(c)           Within five (5) Business Days of finalizing the Earn-out Statement
pursuant to Section 2.7(b), Purchaser shall pay the Earn-out Payment (if any) on
behalf of the Sellers to the Seller Representative, to a bank account previously
designated by the Seller Representative in writing, by wire transfer of
immediately available funds. Such Earn-out Payment shall be calculated as
follows:

 

(A)          If 2012 Revenue is less than the Revenue Earn-out Threshold, no
Earn-Out Payment shall be paid; or

 

(B)          If 2012 Revenue is equal to or greater than the Revenue Earn-out
Threshold, the Earn-out Payment shall be equal to $600,000.

 

(d)           Purchaser may, in its reasonable discretion and at its option,
hold back an amount equal to any pending indemnity claims pursuant to the
indemnification provisions set forth in Article 6, dollar for dollar, from any
Earn-out Payment that may be payable by Purchaser to the Sellers pursuant to
this Section 2.7 by providing written notice to the Seller Representative of
such action.

 

2.8          Escrow. Prior to the Closing, the Sellers’ Representative and
Purchaser shall enter into the Escrow Agreement with the Escrow Agent. In
accordance with the terms of the Escrow Agreement, Purchaser shall deposit the
Escrow Amount to be managed and paid out by the Escrow Agent in accordance with
the terms of the Escrow Agreement in accordance with the terms of the Escrow
Agreement.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants that as of the date hereof and as of
the Closing Date:

 

3.1          Organization; Corporate Power and Authorization. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware and has the requisite corporate power and authority
necessary to conduct its business as it is currently being conducted. Purchaser
has all requisite corporate power and authority to enter into, deliver and carry
out its obligations pursuant to this Agreement and all other agreements,
documents and instruments contemplated hereby (collectively, the “Transaction
Documents”) to which it is or will be a party and to consummate the transactions
contemplated hereby and thereby. Purchaser is duly authorized to conduct
business and is in good standing under the Laws of each jurisdiction where such
authorization is required, except where the failure to be so authorized or in
good standing would not result in a Purchaser Material Adverse Change.

 

3.2          Binding Effect and Noncontravention.

 

(a)           Each Transaction Document to which Purchaser is a party
constitutes, or when executed will constitute, a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with their respective
terms (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and the availability
of equitable remedies).

 

(b)           The execution, delivery and performance by Purchaser of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and shall not (with or without notice
or lapse of time or both): (i) conflict with or result in a breach of the terms,
conditions or provisions of the certificate of incorporation or bylaws of
Purchaser; (ii) cause the acceleration or modification of any obligation under,
create in any party the right to terminate, constitute a default or breach of,
or violate or conflict with the terms, conditions or provisions of any Contract
to which Purchaser is a party or is bound; (iii) result in a breach or violation
by Purchaser of any of the terms, conditions or provisions of any Law applicable
to Purchaser.

 

16

--------------------------------------------------------------------------------


 

3.3          Broker Fees. Purchaser has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by the Transaction Documents to which Purchaser is a
party.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as set forth under the corresponding section of the Company Disclosure
Schedule delivered to Purchaser concurrently herewith, which Company Disclosure
Schedule shall be deemed a part hereof, each Seller, jointly and severally,
represents and warrants that as of the date hereof and as of the Closing Date:

 

4.1          Organization; Corporate Power and Authorization.

 

(a)           The Company is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Ohio and has the requisite
corporate power and authority necessary to conduct its business as it has been
and is currently being conducted The Company has all requisite corporate power
and authority to enter into, deliver and carry out its obligations pursuant to
each of the Transaction Documents to which it is a party and to consummate the
transaction contemplated thereby. The Company is duly authorized to conduct
business and is in good standing under the Laws of each jurisdiction where such
authorization is required, except where the failure to be so authorized or in
good standing would not result in a Company Material Adverse Change. The
Company’s execution, delivery and performance of each Transaction Document to
which it is a party has been duly authorized by the Company and no other
corporate proceeding on the part of the Company is necessary to authorize the
Transaction Documents or the consummation of the transactions contemplated
thereby.

 

(b)           The Company has heretofore furnished to Purchaser a complete and
correct copy of the Company Organizational Documents, each as amended to date,
and such Company Organizational Documents are in full force and effect.

 

4.2          Binding Effect and Noncontravention.

 

(a)           Each Transaction Document to which any Seller is a party
constitutes a valid and binding obligation of such Seller enforceable against
such Seller in accordance with their respective terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and the availability of equitable
remedies).

 

(b)           Each Transaction Document to which the Company is a party
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with their respective terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and the availability of equitable
remedies).

 

(c)           The execution, delivery and performance by each Seller of the
Transaction Documents to which it is a party and the consummation of
transactions contemplated thereby do not and shall not (with or without notice
or lapse of time or both): (i) result in the imposition of any Lien upon any of
the properties or assets of the Seller; (ii) cause the acceleration or
modification of any obligation under, create in any party the right to
terminate, constitute a default or breach of, or violate or conflict with the
terms, conditions or provisions of any Contract to which the Seller is a party
or by which the Seller is bound; or (iii) result in a breach or violation by the
Seller of any of the terms, conditions or provisions of any Law applicable to
the Seller.

 

17

--------------------------------------------------------------------------------


 

(d)           The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and shall not (with or without notice
or lapse of time or both): (i) conflict with or result in a breach of the terms,
conditions or provisions of the Company Organizational Documents; (ii) result in
the imposition of any Lien upon any of the properties or assets of the Company;
(iii) cause the acceleration or modification of any obligation under, create in
any party the right to terminate, constitute a default or breach of, or violate
or conflict with the terms, conditions or provisions of any Contract to which
the Company is a party or by which the Company is bound; (iii) result in a
breach or violation by the Company of any of the terms, conditions or provisions
of any Law applicable to the Company; or (iv) except as otherwise set forth in
Section 4.2 of the Company Disclosure Schedule, require any authorization,
consent, approval, exemption or other action by or declaration or notice to or
registration with any third Person or Government Entity.

 

4.3          Title to Shares.  Each Seller holds of record, owns beneficially
and has good and marketable title to all of the Shares set forth opposite such
Seller’s name on Section 4.3 of the Company Disclosure Schedule, free and clear
of any and all Liens.  Except as set forth on Section 4.3 of the Company
Disclosure Schedule, no Seller is a party to any voting trust, proxy or other
Contract with respect to the voting of any Shares.

 

4.4          Capitalization.

 

(a)           Section 4.4(a) of the Company Disclosure Schedule sets forth
(i) the authorized shares of each class of capital stock of the Company (the
“Company Capital Stock”) (ii) the issued and outstanding shares Company Capital
Stock, (iii) the names of the holders of the Company Capital Stock, and (iv) the
Company Capital Stock held by each such holder.  All of the issued and
outstanding Company Capital Stock has been duly authorized, is validly issued,
fully paid, and non-assessable, and is held of record and beneficially by the
Sellers as set forth on Section 4.4(a) of the Company Disclosure Schedule and
has not been issued in violation of, and is not subject to, any preemptive or
subscription rights.  Except as set forth on Section 4.4(a) of the Company
Disclosure Schedule, there are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other Contracts that could require the Company to issue, sell, or otherwise
cause to become outstanding any of its Company Capital Stock.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect the Company.  There are no voting
trusts, proxies or other Contracts with respect to the voting of the Company
Capital Stock.

 

(b)           The Company does not own or control, directly or indirectly, any
other equity or other ownership interest in any Person, including any securities
convertible or exchangeable into or exercisable for equity or other ownership
interests of any Person.

 

4.5          Financial Statements.

 

(a)           The Company has furnished Purchaser with copies of the following
financial statements (collectively, the “Financial Statements”):

 

(i)            the Company’s unaudited balance sheets as of, and related
statements of income and cash flows for the fiscal years ended,
December 31, 2009 and 2010 together with all related notes and schedules
thereto; and

 

18

--------------------------------------------------------------------------------


 

(ii)           the Company’s unaudited balance sheet as of December 31, 2011
(the “Interim Balance Sheet”), and related statements of income (the “2011
Income Statement”) and cash flows for the fiscal year ended, December 31, 2011,
each as prepared by management, together with all related notes and schedules
thereto.

 

(b)           The Financial Statements were prepared in accordance with GAAP and
present fairly in all material respects the financial condition of the Company
as of the date thereof and the results of operations for the periods covered
thereby.  Neither Company nor any Seller is a party to, or has a commitment to
become a party to, any off-balance sheet arrangements.  To the Knowledge of the
Company, there is no contest, claim, defense or right of setoff that has been
asserted relating to the amount or validity of the Company’s accounts
receivable.

 

(c)           The Company has no Liabilities of any nature, whether absolute,
accrued, contingent or otherwise, other than those recorded in the Financial
Statements, except for (i) Liabilities accrued or expressly reserved for in line
items on the Interim Balance Sheet, (ii) Liabilities incurred in the ordinary
course of business consistent (in scope and amount) with past practice, after
the date of the Interim Balance Sheet that would not result in a Company
Material Adverse Change or (iii) as disclosed on Section 4.5(c) of the Company
Disclosure Schedule.

 

4.6          Absence of Certain Changes.  Since December 31, 2011, there has not
been any event or change in the Company or the Business that would result in
Company Material Adverse Change.  Except as set forth in Section 4.6 of the
Company Disclosure Schedule or as expressly contemplated by this Agreement, from
December 31, 2011 to the date of this Agreement, the Business has been conducted
in the ordinary course and consistent with past practice, and the Company has
not:

 

(i)            redeemed or repurchased, or otherwise acquired, directly or
indirectly, any shares of capital stock or declared, set aside or paid any
dividends or made any other distributions with respect to any shares of its
capital stock or, except in the ordinary course of business consistent with past
practice, distributed any assets to any of its officers, directors,
stockholders, Affiliates or other Agents;

 

(ii)           issued, sold or transferred any notes, bonds or other debt
securities or any equity securities, securities convertible, exchangeable or
exercisable into equity securities, or warrants, options or other rights to
acquire equity securities of the Company;

 

(iii)          amended any of the Company Organizational Documents;

 

(iv)          except in the ordinary course of business consistent with past
practice, borrowed any amount or incurred or become subject to any Indebtedness
or other Liabilities;

 

(v)           mortgaged, pledged or subjected to any Lien, other than a
Permitted Lien, any portion of its assets;

 

(vi)          sold, leased, licensed (as licensor), assigned, disposed of or
transferred (including transfers to any Seller or any Agents or Affiliates of
the Company) any of its assets (whether tangible or intangible);

 

(vii)         entered into, amended, accelerated or terminated any Contract,
taken any other action or entered into any other transaction involving more than
$50,000, or outside of the ordinary course of business consistent with past
practice;

 

19

--------------------------------------------------------------------------------


 

(viii)        lost any significant referral source;

 

(ix)          incurred any capital expenditures or any Liabilities in respect
thereof, other than capital expenditures that do not exceed $25,000 individually
or $50,000 in the aggregate;

 

(x)           changed any methods of accounting, except as required by changes
in GAAP as agreed to by the Company’s independent accountants;

 

(xi)          made or granted any bonus or increase in the compensation or
benefits of any employee, director, consultant or similar service provider of
the Company (other than in the ordinary course of business consistent with past
practice);

 

(xii)         adopted, increased, accelerated or modified the schedule of
payments or benefits under any Company Plan for or with any of the employees,
directors, consultants or similar service providers of the Company;

 

(xiii)        entered into or amended any employment, severance or similar
Contract with any employee, director, consultant or similar service provider of
the Company, or entered into any collective bargaining agreement;

 

(xiv)        made any loan or advance to any Person, other than the extension of
trade credit and advances to officers and other employees for reasonable travel
and similar business expenses, in each case, in the ordinary course of business
consistent with past practice;

 

(xv)         instituted or settled any claim or lawsuit involving equitable or
injunctive relief or the payment by or on behalf of the Company of more than
$25,000 in the aggregate;

 

(xvi)        sustained any material damage to or destruction or loss of any
property owned or used by the Company, whether or not covered by insurance, or
waived or released any right of material value;

 

(xvii)       instituted or permitted any material change in the conduct of its
business, or any change in its method of purchase, sale, lease, management,
marketing, promotion or operation or conducted its billing and collection of
receivables other than in the ordinary course of business consistent with past
practice;

 

(xviii)      acquired any other business or entity or any significant portion or
division thereof, whether by merger, consolidation or reorganization or by the
purchase of its assets or stock; or

 

(xix)        committed to do any of the foregoing.

 

4.7          Tangible Assets.

 

(a)           The Company has good, valid and marketable title to, or a valid
leasehold interest in, the Tangible Assets reflected on the Interim Balance
Sheet or acquired since the date thereof (other than assets disposed of in the
ordinary course of business consistent with past practice since the date of the
Interim Balance Sheet), free and clear of any and all Liens other than Permitted
Liens.  The properties and assets reflected on the Interim Balance Sheet,
together with assets licensed or leased by the Company, constitute all of the
assets necessary to conduct the Business as currently conducted and as currently
planned to be conducted.

 

20

--------------------------------------------------------------------------------


 

(b)           The Tangible Assets described in Section 4.7(b) have been
maintained in accordance with normal industry practice and are suitable for
their current use, normal wear and tear excepted.

 

4.8          Compliance with Laws.  Except as set forth on Section 4.8 of the
Company Disclosure Schedule, the Company has complied in all material respects
with all applicable Laws and Orders.  The Company has not received written
notice alleging any violations of Laws, and there is not outstanding or, to the
Knowledge of the Company, any threatened Orders of any Government Entities
relating to or affecting the Company or the Business.  No formal investigation
or review by any Government Entity with respect to the Company is pending for
which the Company has been notified or, to the Knowledge of the Company,
threatened, nor has any Government Entity notified the Company of its intention
to conduct the same.

 

4.9          Tax Matters.

 

(a)           The Company has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions).  All such Tax Returns are true, correct and complete in
all respects.  All Taxes due and owing by the Company have been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required).  No
Person responsible for Taxes of the Company expects any taxing authority to
assess any additional Taxes for any period for which a Tax Return has been
filed.  The Company currently is not the beneficiary of any extension of time
within which to file any Tax Return or pay any Tax.  No claim has ever been made
in writing or otherwise addressed the Company by a taxing authority in a
jurisdiction where the Company does not file Tax Returns that is or may be
subject to taxation by that jurisdiction.  There are no jurisdictions in which
the Company does not file Tax Returns or pay Taxes that the Company would be
required to file Tax Returns or pay Taxes.  The Company has not taken any
uncertain tax positions which have not been reserved against on the Company’s
Financial Statements as required by Financial Accounting Standards Board
Interpretation No. 48.

 

(b)           The unpaid Taxes of the Company did not, as of the dates of the
Financial Statements, exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the balance sheets (rather than in
any notes thereto) contained in the Financial Statements.  Since December 31
2011, the Company has not incurred any Liability for Taxes outside the ordinary
course of business consistent with past practice.  As of the Closing Date, the
unpaid Taxes of the Company will not exceed the reserve for Tax Liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of books and
records and the Closing Date Balance Sheet (rather than in any notes thereto).

 

(c)           No deficiencies for Taxes against the Company have been claimed,
proposed or assessed by any taxing authority.  There are no pending or, to the
Knowledge of the Company, threatened audits, assessments or other actions for or
relating to any Liability in respect of Taxes of the Company.  The Sellers have
delivered or made available to Purchaser complete and accurate copies of federal
income and material state and local Tax Returns of the Company and its
predecessors for all Tax years ending on or after December 31, 2008.  Neither
the Company nor any predecessor has waived any statute of limitations in respect
of material Taxes or agreed to any extension of time with respect to any Tax
assessment or deficiency which has not been previously resolved.

 

21

--------------------------------------------------------------------------------


 

(d)           There are no Liens or Taxes other than Permitted Liens on any
assets of the Company.

 

(e)           The Company (i) has not agreed, nor is it required, to make any
adjustment under Section 481(a) on the Code by reason of a change in accounting
method or otherwise for any taxable period (or portion thereof) ending after the
Closing Date; (ii) has not made an election, nor is it required to treat any of
its assets as owned by another Person pursuant to the provisions of
Section 168(f) of the Internal Revenue Code of 1954 or as tax-exempt bond
financed property or tax-exempt use of property within the meaning of
Section 168 of the Code; (iii) does not own any property that is subject to a
“section 467 rental agreement” as defined in Section 467 of the Code; (iv) has
not entered into any sale leaseback or leveraged lease transaction that fails to
satisfy the requirements of Revenue Procedure 2001-28 (or similar provisions of
foreign law); or (v) has not made any of the foregoing elections nor is it
required to apply any of the foregoing rules under any comparable state or local
Tax provision.

 

(f)            There are no Tax-sharing agreements or similar arrangements
(including indemnity arrangements) with respect to or involving the Company,
and, after the Closing Date, the Company shall not be bound by any such
Tax-sharing agreements or similar arrangements entered into prior to the Closing
or have any liability thereunder for amounts due in respect of periods prior to
the Closing Date.

 

(g)           The Company has not been a member of an affiliated group filing a
consolidated federal income Tax Return.  The Company does not have any material
liability for the Taxes of any Person (i) under Treasury regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law),
(ii) as a transferee or successor, (iii) by contract, or (iv) otherwise.

 

(h)           The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.  The Company
does not have a non-accountable expense reimbursement arrangement with the
meaning of Treasury Regulation Section 1.62-2(c).

 

(i)            There is no contract, agreement plan or arrangement covering any
employee or former employee or independent contractor or former independent
contractor of the Company that, individually or collectively, could give rise to
the payment by the Company of any amount that would not be deductible by reason
of Section 280G of the Code.

 

(j)            The Company does not have and has not had a permanent
establishment in any foreign country and does not and has not engaged in a trade
or business in any foreign country.

 

(k)           The Company has not had any Indebtedness that (i) was “corporate
acquisition indebtedness” as defined in section 279 of the Code; (ii) bore
interest any portion of which was “disqualified interest” as defined in
section 163(j)(3) of the Code, or (iii) was an “applicable high yield discount
obligation” as defined in section 168(i)(1) of the Code.

 

(l)            The Company has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(m)          The Company has not distributed the stock of any corporation in a
transaction satisfying the requirements of Section 355 of the Code within the
last five (5) years, and no stock of the Company has been distributed in a
transaction satisfying the requirements of Section 355 of the Code within the
last five (5) years.

 

22

--------------------------------------------------------------------------------


 

(n)           The net operating loss and credit carryovers available to the
Company and their expiration dates are set forth in Section 4.9(n) of the
Company Disclosure Schedule.  As of the date of this Agreement, none of such net
operating losses and credit carryovers are subject to the limitations imposed by
Sections 382, 383 or 384 of the Code or otherwise.

 

(o)           No taxing authority is asserting or to the Knowledge of the
Company is threatening to assert a claim against the Company under or as a
result of Section 482 of the Code or any similar provision of any foreign, state
or local Tax law.

 

(p)           As of the date of this Agreement the Company has paid all
estimated Taxes for all Tax periods which it is required to have paid
representing 100% of the Taxes for such Tax periods.

 

(q)           The Company has not entered into any transaction identified as a
“reportable transaction” for purposes of Treasury regulations
Sections 301.6011-4(b).  If the Company has entered into any transaction such
that, if the treatment claimed by it were to be disallowed, the transaction
would constitute a substantial understatement of federal income tax within the
meaning of Section 6662 of the Code, then it believes that it has either
(i) substantial authority for the tax treatment of such transaction or (ii)
disclosed on its Tax Return the relevant facts affecting the tax treatment of
such transaction.

 

(r)            The Company will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion of any taxable period) after the Closing Date as a result of any
(i) closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Tax law); (ii)
installment sale or open transaction disposition occurring on or prior to the
Closing Date; (iii) cash basis method of accounting or percentage of completion
method of accounting; (iv) an election under Section 108(i) of the Code;
(v) prepaid amount received on or prior to the Closing Date or (vi) intercompany
transaction or excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of Tax law).

 

4.10        Environmental Matters.  The Company is, and for the previous four
(4) years has been, in material compliance with all applicable Environmental
Laws.  The Company has not received written notice of violations or Liability
arising under any Environmental Laws and there are no Actions or Proceedings
pending or, to the Knowledge of the Company, threatened, against the Company
under any Environmental Law.  There are no current circumstances or conditions
arising out of or relating to the operation of the Business or the Leased Real
Property which could reasonably be expected to give rise to Liability of the
Company under any Environmental Laws.  The Company has made available to
Purchaser all environmental assessments, reports, audits, investigations or
analysis in his possession or control relating to the Leased Real Property.

 

4.11        Intellectual Property.

 

(a)           Except as set forth on Section 4.11(a) of the Company Disclosure
Schedule, (i) the Company does not own, nor in the past three (3) years has
owned, any title, rights or interest (other than as a licensee), to or in any
patents, patent applications, registered copyrights or copyright registrations,
and (ii) none of the Sellers or their Affiliates (other than the Company) owns
any Intellectual Property used in the Business.

 

(b)           Section 4.11(b) of the Company Disclosure Schedule sets forth a
true, complete and accurate list of all applications and registrations for
Intellectual Property used in the Business.

 

23

--------------------------------------------------------------------------------


 

(c)           Section 4.11(c) of the Company Disclosure Schedule sets forth a
true, complete, and accurate list of all Intellectual Property licensed by the
Company from a third party (other than licenses of mass-marketed software).

 

(d)           Except as expressly disclosed on Section 4.11(d) of the Company
Disclosure Schedule:

 

(i)            the conduct of the business of the Company, the Intellectual
Property of the Company, and the past or current uses of the Intellectual
Property of the Company, do not, to the Knowledge of the Company, infringe upon,
conflict with, misappropriate, or violate any Intellectual Property rights or
any other proprietary right of any other Person, and no claim or demand has been
made to the Company or any Seller that the conduct of the Business, the
Intellectual Property of the Company, or the past or present use of the
Intellectual Property of the Company, infringes upon any Intellectual Property
rights or any other proprietary right of any other Person;

 

(ii)           with respect to each item of Intellectual Property owned by the
Company, the Company is the sole and exclusive owner of all right, title, and
interest in and to such Intellectual Property, free and clear of all Liens
(other than Permitted Liens), without any conflict with, or infringement on, the
rights of any Person;

 

(iii)          with respect to each item of Intellectual Property licensed by
the Company, the Company has valid and enforceable licenses to use such
Intellectual Property in the continued operation of its Business as currently
conducted pursuant to the terms of the license agreement governing the use of
such Intellectual Property;

 

(iv)          the Company has not granted any license, sub-license or option
with respect to any Intellectual Property used in the Business;

 

(v)           the Company has taken commercially reasonable measures to maintain
the confidentiality of the processes and formulae, research and development
results, and other know-how or trade secrets of the Company, the value of which
to the Company is contingent upon maintenance of the confidentiality thereof;

 

(vi)          the Intellectual Property owned by the Company has not been
adjudged by a court of competent jurisdiction, arbitrator, or other Government
Entity as, and to the Knowledge of the Company, no claim or demand has been made
or is pending alleging that any such Intellectual Property is, invalid or
unenforceable or not exclusively owned by the Company;

 

(vii)         to the Knowledge of the Company, no Person is engaging or has
engaged in any activity that infringes upon the Company’s Intellectual Property
rights or any other proprietary right of the Company in its Intellectual
Property;

 

(viii)        each license governing the use of the licensed Intellectual
Property is valid and enforceable as against the Company, and, to the Knowledge
of the Company, all other parties thereto, binding on the Company and, to the
Knowledge of the Company, all other parties thereto, and in full force and
effect as against the Company and, to the Knowledge of the Company, the other
parties thereto;

 

24

--------------------------------------------------------------------------------


 

(ix)          the Company is not, and to the Knowledge of the Company, no other
party to any license of the licensed Intellectual Property is, in material
breach thereof or default thereunder; and

 

(x)           neither the execution of this Agreement nor the consummation of
the Transactions shall create an Lien upon the Company’s Intellectual Property,
render any Contract governing the applicable the Company’s rights to
Intellectual Property invalid, unenforceable, or not binding with respect to the
Company or any other parties thereto, or constitute, with or without notice or
the passage of time or both, a breach, violation, or default, or give rise to
any right of termination, modification, cancellation, suspension, limitation,
revocation, or acceleration of, or prepayment or increased payment for, or
otherwise in any way affect the terms or conditions governing, the Company’s
rights in any Intellectual Property.

 

4.12        Real Estate.

 

(a)           Owned Property.  The Company does not currently own, nor has it
ever owned, any real property.

 

(b)           Leased Property.  Section 4.12(b) of the Company Disclosure
Schedule contains a complete and accurate list of all of the Leases for Leased
Real Property that the Company leases or subleases from any other Person,
including the current rental amount under each Lease.  Complete and accurate
copies of the Leases have previously been delivered to Purchaser.  With respect
to Leases listed on Section 4.12(b) of the Company Disclosure Schedule, the
Company (A) has a valid leasehold interest, free and clear of any and all Liens
(except Permitted Liens) and (B) the Lease is valid, binding and enforceable in
accordance with its terms.  Except as otherwise set forth in Section 4.12(b) of
the Company Disclosure Schedule, neither the Company, nor, to the Knowledge of
the Company, any other party, is in default in any material respect with respect
to any of the Leased Real Property, and there are no outstanding material
breaches, defaults or circumstances which, to the Knowledge of the Company, upon
the giving of notice or passage of time or both, would constitute a default or
breach by either party under any Lease.  To the Knowledge of the Company, each
parcel of the Leased Real Property is suitable for its current use.  Except as
set forth on Section 4.12(b) of the Company Disclosure Schedule, the Company has
properly exercised within the time prescribed in any Lease any option provided
therein to extend or renew the Lease term.

 

4.13        Litigation.  Section 4.13 of the Company Disclosure Schedule sets
forth a complete and accurate list of all pending Actions or Proceedings (a) by
or against the Company or that otherwise relate to or may affect the Business or
any of the properties or assets owned, leased or operated by the Company, (b) to
the Knowledge of the Company, by or against any of the directors, officers or
managers of the Company in their capacities as such or (c) that challenge, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions.  To the Knowledge of the Company, no
other such Action or Proceeding has been threatened.  The Company has delivered
to Purchaser accurate and complete copies of all pleadings, correspondence,
audit response letters and other documents relating to such Actions or
Proceedings.  The Company is not currently operating under or subject to any
Order or any Government Authority.

 

4.14        Employee and Labor Relations.

 

(a)           The Company is in material compliance with all Laws governing the
employment of labor, including all such Laws relating to wages, hours,
collective bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding and/or Social
Security Taxes and similar Taxes.

 

25

--------------------------------------------------------------------------------


 

(b)           The Company is not a party to a collective bargaining agreement
and is not otherwise bound to a collective bargaining agreement or any Contract
relating to similar matters.  No application or petition for an election of or
for certification of a collective bargaining agent relating to the Company is
pending as of the date of this Agreement.

 

(c)           There has not been any strike, slowdown, work stoppage or lockout
involving the Company.  To the Knowledge of the Company, there has been no union
organizing, election or other activities made or threatened at any time by or on
behalf of any union, works council or other labor organization or group of
employees with respect to any employees of the Company.  There is no union,
works council, or other labor organization, which, pursuant to applicable Law,
must be notified, consulted or with which negotiations need to be conducted in
connection with the Transactions.

 

(d)           Except as set forth on Section 4.14(d) of the Company Disclosure
Schedule, there is no unfair labor practice charge or complaint against the
Company pending before the National Labor Relations Board or similar Government
Entity and no such charge or complaint has been made against the Company since
January 1, 2010.  There has been no charge of discrimination filed against the
Company with the Equal Employment Opportunity Commission or similar Government
Entity during the last three years prior to the date hereof.

 

(e)           The Company has not implemented any plant closing or layoff of
employees that could implicate the Worker Adjustment and Retraining Notification
Act of 1988, or any similar foreign, state or local Law, and no such action will
be implemented without advance notification to Purchaser.  Section 4.14(e) of
the Company Disclosure Schedule sets forth a complete and accurate list of all
individuals whose employment with the Company has terminated during the ninety
(90) day period prior to the date of this Agreement.

 

4.15        Employee Plans.

 

(a)           Set forth in Section 4.15(a) of the Company Disclosure Schedule is
a complete and correct list of each Company Plan.  The Company has made
available to Purchaser, to the extent applicable, with respect to each Company
Plan (i) the plan document and all amendments thereto (or, in the case of any
unwritten Company Plan a written summary thereof), (ii) the most recently
disseminated summary plan description and an explanation of any material plan
modifications made after the date thereof, (iii) the trust agreement, (iv) the
three (3) most recent Form 5500 Annual Reports, (v) non-discrimination testing
results on the Company’s 401(k) Plan for the three (3) most recent plan years,
(vi) for each Company Plan which is intended to be a “qualified plan” under
Section 401 of the Code, the most recent determination letter received from the
IRS, and (vii) all related Contracts, insurance Contracts, and other Contracts
by which such Company Plan is established, operated, administered, or funded. 
The Company does not have any formal plan or commitment, whether legally binding
or not, to create any additional Company Plan or modify or change any existing
Company Plan.

 

(b)           The Company does not have any ERISA Affiliates.

 

(c)           Each Company Plan materially complies in form and has been
materially maintained and operated in accordance with the requirements of all
applicable Laws, including ERISA and the Code, if applicable, and each Company
Plan has been maintained and operated in accordance with its terms.

 

(d)           All required reports and descriptions (including, without
limitation, Form 5500 Annual Reports, summary annual reports, and summary plan
descriptions) have been timely filed with the appropriate Government Entities
and distributed appropriately to participants and beneficiaries with respect to
each Company Plan.  The requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) have been met with respect to each Company
Plan that is an Employee Welfare Benefit Plan and that is subject to such
requirements.

 

26

--------------------------------------------------------------------------------


 

(e)           All contributions (including all employer contributions and
employee salary reduction contributions) that are due have been timely paid to
each Company Plan that is an Employee Pension Benefit Plan and all contributions
for any period ending on or before the Closing Date that are not yet due have
been timely paid to each Employee Pension Benefit Plan or accrued in accordance
with the past custom and practice of the Company.  All premiums or other
payments for all periods ending on or before the Closing Date have been timely
paid with respect to each Company Plan that is an Employee Welfare Benefit Plan.

 

(f)            Each Company Plan that is intended to be qualified under
Section 401(a) of the Code is the subject of a favorable determination letter,
and to the Knowledge of the Company, there are no facts or circumstances that
have affected or are likely to affect the qualified status of such Company
Plan.  Except as set forth on Section 4.15(f) of the Company Disclosure
Schedule, none of the Company Plans is, and the Company does not have any
Liability (including current or potential withdrawal Liability) with respect to,
a multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA
or a single employer pension plan within the meaning of Section 4001(a)(15) of
ERISA.  Except as required by COBRA, none of the Company Plans provide for or
promise retiree medical, disability, or life insurance benefits.  No Company
Plan is (i) a defined benefit plan or subject to Section 412 of the Code or
Title IV of ERISA or (ii) a self-insured group health plan.

 

(g)           Except as set forth on Section 4.15(g) of the Company Disclosure
Schedule, there has been no “prohibited transaction” (as defined in ERISA § 406
or Code § 4975) and no “reportable event” (within the meaning of ERISA § 4043)
has occurred, with respect to any Company Plan.  No “fiduciary” (as defined in
ERISA § 3(21)) has any Liability for breach of fiduciary duty or any other
failure to act or comply in connection with the administration or investment of
the assets of any Company Plan.  To the Knowledge of the Company, no Action or
Proceeding with respect to the administration or the investment of the assets of
any Company Plan (other than routine claims for benefits) is pending,
threatened, or anticipated.  To the Knowledge of the Company, there is no basis
for any such Action or Proceeding.

 

(h)           Except as specified on Section 4.15(h) of the Company Disclosure
Schedule, (i) the Company is not, nor will be, obligated to pay separation,
severance, termination or similar benefits as a result of any transaction
contemplated by this Agreement, nor will any such transaction accelerate the
time of payment or vesting, or increase the amount, of any benefit or other
compensation due to any individual from the Company; and (ii) the transactions
contemplated by this Agreement will not be the direct or indirect cause of any
amount paid or payable by the Company being classified as an excess parachute
payment under Section 280G of the Code.

 

(i)            Each Company Plan that constitutes a nonqualified deferred
compensation plan subject to Section 409A of the Code (each, a “Section 409A”)
is and has been operated in compliance with the provisions of Section 409A of
the Code and Treasury Regulations promulgated thereunder.

 

4.16        Employees.  Section 4.16 of the Company Disclosure Schedule contains
a complete and accurate list as of January 1, 2012 of (a) the employees employed
by the Company that earn, on an annualized basis, greater than $50,000 per annum
and such employees date of hire, and (b) the rate of all compensation paid by
the Company to each such employee in calendar year 2011 plus any bonus,
contingent or deferred compensation related to calendar year 2010.  To the
Knowledge of the Company, no employee listed on Section 4.16 of the Company
Disclosure Schedule has indicated an intention to terminate his or her
employment with the Company.

 

27

--------------------------------------------------------------------------------


 

4.17                        Affiliate Transactions.  Except as set forth on
Section 4.17 of the Company Disclosure Schedule, no officer, director, employee,
shareholder or Affiliate of any of the Sellers, the Company or any individual
related by blood, marriage or adoption to any such Person, or any entity in
which any such Person or individual owns any beneficial interest, is a party to
any Contract or transaction with the Company or has any material interest in any
material assets or property used by the Company.

 

4.18                        Insurance.  Section 4.18 of the Company Disclosure
Schedule sets forth a list of each insurance policy currently maintained by the
Company (the “Insurance Policies”), which policies are in full force and effect
and provide insurance in such amounts and against such risks as the Company
reasonably has determined to be prudent in accordance with the conduct of its
business.  All premiums due and payable on the Insurance Policies have been paid
in full by the Company, and the Company is in compliance in all material
respects with the terms and conditions of each Insurance Policy.  Except as set
forth on Section 4.18 of the Company Disclosure Schedule, the Company has
received written notice of, or has any reason to believe there will be, any
premium increase (other than consistent with past practice) under, cancellation
or termination of, or intent to cancel, any Insurance Policy.  There are no
claims pending under any Insurance Policy as to which the insurer has denied
liability or is reserving its rights.  The Insurance Policies will remain in
full force and effect and will not in any way be affected by or terminate by
reason of the Transactions.

 

4.19                        Contracts.  Section 4.19 of the Company Disclosure
Schedule identifies a list, as of the date of this Agreement, of each of the
following Contracts (collectively, the “Material Contracts”):

 

(a)                                 any Contract under which the Company:
(i) sold or purchased products or services pursuant to which the aggregate of
payments due to or from the Company; or (ii) anticipates selling or purchasing
products or services; and in which the aggregate payments due to or from the
Company pursuant to such Contract is expected to equal or exceed $20,000;

 

(b)                                 Contracts relating to joint ventures or
partnerships involving the Company;

 

(c)                                  Contracts containing covenants of the
Company prohibiting or materially limiting the right to compete in any line of
business or prohibiting or restricting any of their ability to conduct business
with any Person or in any geographical area;

 

(d)                                 Contracts relating to the acquisition by the
Company of any operating business, the capital stock or equity securities of any
other Person or, except for inventory and Tangible Assets acquired in the
ordinary course of business consistent with past practice, any other assets or
property (real or personal) for a purchase price of more than $50,000
individually (or in the aggregate, in the case of any related series of
Contracts);

 

(e)                                  Contracts with a physician, an immediate
family member of a physician (as that term is defined in 42 C.F.R. § 411.351) or
any other referral source, including any Contract with a pharmacy or any other
supplier of medical products to patients of the Company;

 

(f)                                   Contracts with an entity in which, to the
Knowledge of the Company, a referring physician (as that term is defined in 42
U.S.C. § 1395nn(h)(7)) or a referring physician’s immediate family member has an
ownership or investment interest;

 

28

--------------------------------------------------------------------------------


 

(g)                                  Contracts requiring the payment by the
Company of a royalty, override or similar commission or fee of more than $25,000
in any one year;

 

(h)                                 any Contract relating to Indebtedness;

 

(i)                                     Contracts relating to the creation of
Liens (other than the Permitted Liens) or the guarantee of the payment of
Liabilities or performance of obligations of any other Person by the Company;

 

(j)                                    Contracts and other agreements pursuant
to which any Person has granted to the Company or has been granted by the
Company the right to use or purchase any Tangible Assets or Intellectual
Property and involving the payment of amounts in excess of $25,000 in any one
year (individually or, in the aggregate, in the case of any related series of
Contracts);

 

(k)                                 distributor, agency, dealer, sales
representative, advertising or marketing contracts of the Company;

 

(l)                                     all powers of attorney granted by the
Company;

 

(m)                             Contracts between the Company and any of its
Affiliates;

 

(n)                                 all indentures, mortgages, promissory notes,
loan agreements, pledge agreements, conditional sale agreements, guarantees or
other Contracts of the Company for the borrowing of money, for a line of credit,
or for a capital lease;

 

(o)                                 Contracts of the Company with respect to the
lending or investing of funds; and

 

(p)                                 any other Contract which is material to the
Company.

 

The Company has made available to Purchaser complete and accurate copies of all
of the Material Contracts.  With respect to each Material Contract, as of the
date of this Agreement: (a) such Contract is legal, valid, binding, enforceable
and in full force and effect with respect to the Company in accordance with
their respective terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and the availability of equitable remedies); (b) the Company and, to
the Knowledge of the Company, the other parties to the Contract have performed
all of their respective obligations required to be performed under the Contract
as of the date hereof; (c) the Company is not, nor, to the Knowledge of the
Company, any other party to the Contract is in breach or default under the
Contract and no event has occurred or circumstance exists that (with or without
notice, lapse of time or both) would constitute a breach or default by the
Company or, to the Knowledge of the Company, by any such other party or permit
termination, cancellation, acceleration, suspension or modification of any
obligation or loss of any benefit under, result in any payment becoming due
under, result in the imposition of any Lien on any of the shares or interests or
any of the properties or assets of the Company under, or otherwise give rise to
any right on the part of any Person to exercise any remedy or obtain any relief
under, the Contract, nor has the Company given or received notice or other
communication alleging the same; and (d) no party has repudiated any portion of
the Contract and to the Knowledge of the Company, no party to the Contract has
provided a written notice that it does not intend to renew it at the end of its
current term if such Contract provides for notice of non-renewal.

 

29

--------------------------------------------------------------------------------


 

4.20                        Healthcare Regulatory Compliance.

 

(a)                                 Except as set forth on Section 4.20(a) of
the Company Disclosure Schedule, there is no Action or Proceeding pending or, to
the Knowledge of the Company, threatened against the Company or any of their
respective officers, managers, directors (or Persons performing similar
functions), agents or employees, and neither the Company nor to the Knowledge of
the Company any of its respective Agents is involved in or subject to, directly
or indirectly, any investigation by or with any Government Entity relating to
any of the Permits, Governmental Healthcare Programs (including but not limited
to, Medicare or Medicaid) or any state-sponsored reimbursement program (“State
Program”) provider agreement or other approval by a Government Entity required,
or alleged by such Government Entity to be required, under any Healthcare Laws
for the operation of the Business or the Company’s proposed business activities.

 

(b)                                 The Company has conducted and is conducting
its business and operations in compliance with, and none of the directors,
managers, and executive officers of the Company nor, to the Knowledge of the
Company, any of the Company’s employees or Agents, has been or is engaged in any
activity that would constitute a violation of, any applicable Healthcare Law or
any material requirements of any Contracts between the Company and any
third-party payor.  Without limiting the generality of the foregoing:

 

(i)                                     there is no Action or Proceeding pending
or, to the Knowledge of the Company, threatened, alleging noncompliance with, or
otherwise involving, any Healthcare Laws against the Company;

 

(ii)                                  except as set forth on
Section 4.20(b)(ii) of the Company Disclosure Schedule, the Company (A) is not a
party to a corporate integrity agreement, a Certificate of Compliance Agreement
with the Office of Inspector General of the Department of Health and Human
Services, or similar government-mandated compliance program or agreement, (B)
does not have any continuing material reporting obligations pursuant to a
settlement agreement or other remedial measure entered into with any Government
Entity, or (C) has not been served with or received any search warrants,
subpoenas, or civil investigative demands from any Government Entity related to
its business operations; and

 

(iii)                               except as set forth on
Section 4.20(b)(iii) of the Company Disclosure Schedule, the Company (A) has not
received any notice of denial of payment, recoupment, or overpayment, set-off,
penalty or fine from any Governmental Healthcare Programs, or any other
third-party payor, with respect to the services provided by the Company prior to
the Closing (collectively, “Recoupment Claims”), or (B) has no outstanding
overpayments or refunds due to Governmental Healthcare Programs or any other
third-party payor or patient that is in excess of $30,000 in the aggregate.  To
the Knowledge or the Company, there is no basis for any Recoupment Claims based
upon claims or bills submitted or to be submitted in connection with services
rendered by the Company.

 

(c)                                  The Company is a “covered entity” as those
terms are defined and used under HIPAA.  The Company is in material compliance
with HIPAA and all applicable Laws relating to the privacy, security, and
transmission of health information (collectively, “Health Information Laws”)
with regard to its operations and the services it provides and with regard to
any and all health plans maintained for the benefit of the Company’s employees. 
The Company has made available to Purchaser copies of policies and procedures
and any and all other materials related to compliance with the Health
Information Laws.  The format and transmission of information in the course of
the transactions conducted by the Company meets the standards set forth and
referenced in the Health Information Laws.  The Company has not received any
notice from any Person, including any Government Entity, regarding its or any of
its agents’, employees’ or contractors’ uses or disclosures of, or security
practices regarding, individually

 

30

--------------------------------------------------------------------------------


 

identifiable health-related information in violation of any applicable Health
Information Law.  To the Knowledge of the Company, there is no misuse, improper
disclosure or security incident (each as determined by reference to the
Standards for Privacy of Individually Identifiable Health Information (45 C.F.R.
part 160 and Part 164, Subparts A and E), the Security Standards for the
Protection of Electronic Protected Health Information (45 C.F.R. Part 164,
Subparts A and C) or state Laws, as applicable), involving individually
identifiable health-related information by, or in the case of “Security
Incidents” (as defined at 45 C.F.R. § 164.304) involving electronic individually
identifiable health-related information held by, the Company or any of its
Agents, involving individually identifiable health-related information that has
not been remedied as required by applicable Law.  To the extent required under
the Health Information Laws, the Company is a party to compliant business
associate agreements with all appropriate parties in accordance with such Health
Information Laws.

 

(d)                                 Neither the Company nor, to the Knowledge of
the Company, any of the Company’s current or former Agents (at the time of, in
connection with, arising from, or otherwise related to such Agents’ employment
or retention by, or representation of, the Company): (i) has been convicted of,
charged with, or entered into any settlement or reformation agreement with any
Government Entity to avoid conviction of, any violation of any Law related to
any Governmental Healthcare Programs or State Program, (ii) has been convicted
of any violation of Healthcare Laws, (iii) is excluded, suspended, or debarred
from participation, or has received a notice of their exclusion, suspension, or
debarment from participation, or is otherwise ineligible to participate, in
Governmental Healthcare Programs or State Program, (iv) has been convicted of,
or entered into any settlement or reformation agreement with any Government
Entity to avoid conviction of, any criminal offense relating to the delivery of
any item or service under a Federal Health Care Program, as that term is defined
in Section 1128B(f) of the Social Security Act, 42 U.S.C. §1320a-7b(f), or had a
civil monetary penalty assessed against them under Section 1128A of the Social
Security Act or any regulations promulgated thereunder, or (v) has been
designated a Specially Designated National or Blocked Person by the Office of
Foreign Asset Control of the U.S. Department of Treasury.

 

(e)                                  A complete and accurate list of all Permits
is set forth on Section 4.20(e) of the Company Disclosure Schedule.  All Permits
of the Company are in full force and effect, no violations with respect to such
Permits have occurred or, to the Knowledge of the Company, are or have been
recorded and no Action or Proceeding is pending or, to the Knowledge of the
Company, threatened to revoke or limit any such Permit.  The Company has
conducted their business in compliance with all terms and conditions of the
Permits.  No suspension, revocation or cancellation of any Permit is pending, or
to the Knowledge of the Company, threatened.  Except as set forth in
Section 4.20(e) of the Company Disclosure Schedule, no Permits of the Company
will be suspended, revoked or cancelled as a result of the Transactions and such
Permits will continue to be in full force and effect after the Closing.  The
Company is not relying on any exemption from or deferral of any Law or Permit
that would not be available to the Company after the Closing.  The Company has
not (i) offered, authorized, promised, made or agreed to make gifts of money,
other property or similar benefits or contributions (other than incidental gifts
or articles of nominal value) to any actual or potential customer, supplier,
governmental employee, physician, hospital representative or other Person in a
position to assist or hinder the Company in connection with any actual or
proposed transaction or to any political party, political party official or
candidate for federal, state or local public office in violation of any Law or
(ii) maintained any unrecorded fund or asset of the Company for any improper
purpose or made any false entries on its books and records for any reason

 

4.21                        Broker Fees.  Except for Joseph MacLean, whose fees
and commissions will be paid by the Sellers (or by Purchaser at the direction of
the Sellers out of the Purchase Price as a component of Transaction Expenses),
neither the Company nor any Seller has any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
Transactions.

 

31

--------------------------------------------------------------------------------


 

4.22                        Material Payors.

 

(a)                                 Set forth in Section 4.22(a) of the Company
Disclosure Schedule is a complete list of each Material Payor, including the
aggregate gross revenues to the Company generated by each such Material Payor
during the years ended December 31, 2010, and December 31, 2011.

 

(b)                                 Except as set forth in Section 4.22(b) of
the Company Disclosure Schedule, the Company has not received any notice,
whether written or oral, from any Material Payor to the effect that such
Material Payor will stop or materially decrease the rate of or change the terms
(whether related to payment, price or otherwise) with respect to, purchasing
services from the Company (whether as a result of the consummation of the
transactions contemplated hereby or otherwise).  Further, except as set forth on
Section 4.22(b) of the Company Disclosure Schedule, to the Knowledge of the
Company, no Material Payor presently intends to deliver any such notice.

 

4.23                        Illegal Payments.  Neither the Company, the Sellers,
the Affiliate of the Company or the Sellers nor, to the Knowledge of the
Company, any of their respective Agents or immediate family members has (a) used
any funds of the Company for unlawful contributions, gifts, entertainment, or
other unlawful expenses relating to political activity, (b) made any payment in
violation of applicable Laws to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, (c) made
any payment or offer of payment to any healthcare provider or supplier, an
existing or potential patient or client of the Company, or any other Person in
violation of any applicable Healthcare Law, or (d) made any other payment in
violation of applicable Laws.

 

4.24                        Banking and Brokerage Accounts.  Section 4.24 of the
Company Disclosure Schedule sets forth (a) a true and complete list of the names
and locations of all banks, trust companies, securities brokers and other
financial institutions at which the Company has an account or safe deposit box
or maintains a banking, custodial, trading or other similar relationship; and
(b) a true and complete list and description of each such account, safe deposit
box, and relationship, indicating in each case the account number and the names
of the Agents of the Company having signatory power with respect thereto.

 

4.25                        Transaction Expenses.  Section 4.25 of the Company
Disclosure Schedule sets forth all Transaction Expenses, the recipients of such
Transaction Expenses and the amounts to be received by each such recipient on
account of Transaction Expenses.

 

4.26                        Indebtedness.  Section 4.26 of the Company
Disclosure Schedule sets forth any and all Indebtedness as of the date hereof.

 

4.27                        Material Information.  All factual information
furnished by or on behalf of the Company to Purchaser for purposes of or in
connection with this Agreement does not contain any untrue statement of a
material fact and taken together with all of such other information, is not
incomplete by omitting to state any material fact necessary to make such
information not misleading.  To the Knowledge of the Company, there is no fact
which, individually or in the aggregate, has, or could reasonably be expected
to cause, a Company Material Adverse Change, which fact has not been set forth
herein, in the Financial Statements or in any certificate, opinion or other
written statement made or furnished by any Seller or the Company to Purchaser.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 5
COVENANTS AND OTHER AGREEMENTS

 

5.1                               Further Assurances.  From and after the
Closing, Purchaser, the Company and each of the Sellers shall execute and
deliver such further instruments of conveyance and transfer and take such other
action as reasonably may be necessary to further effectuate the Transactions.

 

5.2                               Public Announcements; Confidentiality.

 

(a)                                 None of the Company or the Sellers shall
make, or permit any Agent or Affiliate to make, any public statements, including
any press releases, with respect to this Agreement, the other Transaction
Documents or the Transactions without the prior written consent of the other
(which consent shall not be unreasonably withheld or delayed), except as may be
required by any Law or Order, in which case the Party required to make the
release or announcement shall allow the other Parties reasonable time to comment
on such release or announcement in advance of such issuance.

 

(b)                                 The Parties acknowledge and agree that all
confidential information relating to the Sellers, the Company or Purchaser or
their respective Affiliates, and the businesses of the Sellers, the Company or
Purchaser or their respective Affiliates, including confidential matters
consisting of “know-how,” trade secrets, customer lists, details of Contracts,
pricing policies, operational and service methods, sales data, marketing plans
or strategies, service development techniques or plans, business acquisition
plans, new personnel acquisition plans, technical processes, designs and design
projects and inventions and projects of each of the Sellers, the Company or
Purchaser or their respective Affiliates (collectively, “Confidential
Information”) are valuable, special and unique assets of such Person to which
the Confidential Information relates and are, and following the Closing, will
continue to be owned exclusively by such Person.  The Sellers, the Company, and
their respective Affiliates each agrees to, and agrees to use commercially
reasonable efforts to cause its Agents to, treat the Confidential Information,
together with any other confidential information furnished to the Sellers, the
Sellers’ Representative, the Company or their respective Affiliates by Purchaser
or its Affiliates as confidential and not to make use of such information for
its own purposes or for the benefit of any other Person.  Without limiting the
generality of the foregoing, the parties expressly acknowledge and agree that
the material terms of this Agreement (including the amount of the Purchase
Price) constitute Confidential Information, and, in any event, unless otherwise
publicly disclosed by Purchaser, each Party agrees not to, and agrees to use its
commercially reasonable efforts to cause its Agents not to, disclose such terms
to any Person, except to the extent required by Law, in which case the
non-disclosing parties will be given as much advance notice as reasonably
possible with respect to the nature of such required disclosure.

 

5.3                               Employee Matters.  Nothing contained in this
Agreement shall (a) amend, modify or create or be deemed to amend, modify or
create any Company Plan or other employee program, policy, practice, agreement
or arrangement, (b) provide any person not a party to this Agreement with any
right, benefit or remedy with regard to any Company Plan or a right to enforce
any provision of this Agreement,  (c) limit in any way Purchaser’s ability to
amend or terminate any particular Company Plan at any time or (d) obligate
Purchaser to continue the employment of any employee for any length of time or
preclude the ability of Purchaser or any of its Affiliates to terminate the
employment of any employee.

 

5.4                               Tax Matters.

 

(a)                                 Filing of Tax Returns.  With respect to each
Tax Return for the Company covering a Pre-Closing Tax Period, the Sellers shall
(i) prepare or cause each Tax Return to be prepared in accordance with
applicable Law and past practice and (ii) pay the Taxes due with respect to any
Pre-Closing Tax Period reflected on such Tax Returns.  The Sellers shall provide
such Tax Returns to

 

33

--------------------------------------------------------------------------------


 

Purchaser to review and comment on such Tax Returns not less than thirty (30)
days prior to filing and shall consider Purchaser’s comments and resolve any
disputes in good faith.  Purchaser shall prepare or cause to be prepared and
file or cause to be filed all Tax Returns for the Company for all periods
beginning and ending after the Closing Date.  Purchaser shall prepare and file
or cause to be prepared and filed when due any Tax Returns of the Company for
Straddle Periods.  Purchaser shall permit the Sellers’ Representative to review
and comment on each such Tax Return described in the preceding sentence prior to
filing.  In the event Purchaser and Sellers’ Representative do not agree on the
substance of such Tax Return with respect to any matter that will adversely
affect the Taxes due by Sellers under such Tax Return, then the Sellers’
Representative and Purchaser shall negotiate in good faith to resolve such
disputed items.  The Sellers will remit to Purchaser not less than seven
(7) days prior to the due date (or extended due date) of any Tax Return for a
Straddle Period allocable any Pre-Closing Taxes In the event that the Sellers’
Representative and Purchaser fail to resolve any disputes with respect to any
Tax Returns within twenty (20) days prior to the due date (subject to any
extensions) to file such Tax Returns, the Sellers and Purchaser agree that the
Accounting Firm shall make an independent determination of such disputed items
that shall be final and binding on the Parties hereto.  The fees for the
Accounting Firm shall be paid in the same manner as described in
Section 2.6(d).  Neither Party (nor any of their Affiliates) shall file any Tax
Return, or take a position with a Tax authority, that is inconsistent with the
determination of the Accounting Firm unless otherwise required by Law.

 

(b)                                 Cooperation on Tax Matters.  Purchaser, the
Company and the Sellers shall cooperate fully, as and to the extent reasonably
requested by the other Party, at the expense of the requesting party, in
connection with the filing of Tax Returns pursuant to this Section 5.4 and any
audit, Action or Proceeding, with respect to Taxes.  Such cooperation shall
include the retention and (upon the other Party’s request) the provision of
records and information which are reasonably relevant to any such audit, Action
or Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Company and the Sellers agree (i) to retain all books and
records with respect to Tax matters pertinent to the Company relating to any
Pre-Closing Tax Period (or portion of any period on or before the Closing Date)
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or the Sellers, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) to give the other Party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, the Company or the Sellers, as the case may be,
shall allow the other Party to take possession of such books and records.

 

(c)                                  Tax Elections/Accounting.  Without the
prior written consent of Purchaser, none of the Sellers or the Company shall, to
the extent it may affect or relate to the Company after the Closing, make or
change any Tax election, change any annual Tax accounting period, adopt or
change any method of Tax accounting, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment, surrender any right to
claim a Tax refund, offset or other reduction in Tax liability, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment or take or omit to take any other action related to Taxes.  Prior to
the Closing Date, the Company shall pay or cause to be paid any Tax or any other
liability or charge of the Company when due (other than Taxes or charges
contested in good faith by appropriate Action or Proceedings and for which the
Company has made adequate reserves in accordance with GAAP).

 

(d)                                 Certain Taxes.  Any and all transfer,
documentary, sales, use, stamp, registration, value-added and other similar
Taxes (including all applicable real estate transfer Taxes and real property
transfer gains Taxes and including any filing and recording fees) and related
amounts (including any penalties, interest and additions to Tax) incurred in
connection with this Agreement, the related documents and the transactions
contemplated hereby and thereby (“Transfer Taxes”) shall be paid by the
Sellers.  The Company shall use commercially reasonable efforts to avail itself
and the Company of any available exemptions from any such Transfer Taxes, and to
cooperate with the other parties in providing any information and documentation
that may be necessary to obtain such exemptions.

 

34

--------------------------------------------------------------------------------


 

5.5                               Indebtedness and Transaction Expenses.  The
Sellers shall pay or cause to be paid in full (including by Purchaser at the
direction of the Sellers out of the Purchase Price pursuant to
Section 2.5(b)(iii)), on or prior to Closing, all Indebtedness and Transaction
Expenses.

 

5.6                               Sellers’ Representative.

 

(a)                                 By virtue of their execution of this
Agreement, each Seller designates and appoints the Sellers’ Representative as
such Seller’s agent and attorney-in-fact with full power and authority to act
for and on behalf of each Seller in connection with the transactions
contemplated by this Agreement, including, without limitation:

 

(i)                                     to negotiate, execute and deliver any
amendments or modifications to this Agreement;

 

(ii)                                  to give and receive notices and
communications;

 

(iii)                               to provide written instructions to the
Escrow Agent under the Escrow Agreement;

 

(iv)                              to accept service of process on behalf of the
Sellers pursuant to Section 8.3;

 

(v)                                 to authorize and agree to adjustments to the
Purchase Price under Section 2.6 and other applicable provisions of this
Agreement; and

 

(vi)                              to agree to, negotiate, enter into settlements
and compromises of, and comply with Orders of courts or other Government
Entities and awards of arbitrators, with respect to, any claims by any Purchaser
Indemnified Person against any Seller or by any Seller against any Purchaser
Indemnified Person, or any other dispute between any Purchaser Indemnified
Person and any Seller, in each case relating to this Agreement or the
Transactions and to take all actions that are either (y) necessary or
appropriate in the judgment of the Sellers’ Representative for the
accomplishment of the foregoing or (z) specifically mandated by the terms of
this Agreement.

 

Notices or communications to or from the Sellers’ Representative constitute
notice to or from each of the Sellers for all purposes under this Agreement.

 

(b)                                 In the event of the death or incapacity of
the Sellers’ Representative, a successor Sellers’ Representative will be elected
promptly by the Sellers whose interests aggregate not less than a majority of
the Purchase Price and the Sellers will so notify Purchaser.  Each successor
Sellers’ Representative has all of the power, authority, rights and privileges
conferred by this Agreement upon the original Sellers’ Representative, and the
term “Sellers’ Representative” as used in this Agreement includes any successor
Sellers’ Representative.

 

(c)                                  A decision, act, consent or instruction of
the Sellers’ Representative constitutes a decision of all the Sellers and is
final, binding and conclusive upon the Sellers, and Purchaser and any Purchaser
Indemnified Person may rely upon any such decision, act, consent or instruction
of the Sellers’ Representative as being the decision, act, consent or
instruction of the Sellers.  Purchaser is hereby

 

35

--------------------------------------------------------------------------------


 

relieved from any Liability to any Person for any acts done or omissions by
Purchaser in accordance with such decision, act, consent or instruction of the
Sellers’ Representative.  Without limiting the generality of the foregoing,
Purchaser is entitled to rely, without inquiry, upon any document delivered by
the Sellers’ Representative as being genuine and correct and having been duly
signed or sent by the Sellers’ Representative.

 

(d)                                 Each of the Sellers grants unto the Sellers’
Representative full power and authority to do and perform each and every act and
thing necessary or desirable to be done in connection with the matters described
above, as fully to all intents and purposes as the undersigned might or could do
in person, hereby ratifying and confirming all that the Sellers’ Representative
may lawfully do or cause to be done by virtue hereof.  EACH SELLER ACKNOWLEDGES
THAT IT IS HIS, HER OR ITS EXPRESS INTENTION TO HEREBY GRANT A DURABLE POWER OF
ATTORNEY UNTO THE SELLERS’ REPRESENTATIVE AND THAT THIS DURABLE POWER OF
ATTORNEY IS NOT AFFECTED BY SUBSEQUENT INCAPACITY OF SUCH SELLER.  Each of the
Sellers further acknowledges and agrees that upon execution of this Agreement,
any delivery by the Sellers’ Representative of any waiver, amendment, agreement,
opinion, certificate or other documents executed by the Sellers’ Representative
pursuant to this Section 5.6, such Person shall be bound by such documents as
fully as if such Person had executed and delivered such documents.

 

(e)                                  In taking any action whatsoever hereunder,
the Sellers’ Representative shall be protected in relying upon any notice, paper
or other document reasonably believed by it to be genuine, or upon any evidence
reasonably deemed by it to be sufficient.  The Sellers’ Representative may
consult with counsel in connection with its duties hereunder and shall be fully
protected in any act taken, suffered or permitted by it in good faith or in
accordance with the advice of counsel.  The Sellers’ Representative shall not be
liable to the Sellers for the performance of any act or the failure to act so
long as such actions, or failure to act, was not fraudulent.  The Sellers’
Representative shall be entitled to indemnity by the Sellers from and against
any and all Losses which may at any time be imposed on, incurred by or asserted
against the Sellers’ Representative in any way relating to or arising out of
this Agreement, any other Transaction Document or any related agreement or
instrument or any action taken or omitted to be taken by the Sellers’
Representative under or in connection therewith, unless such Losses resulted
solely from the bad faith of the Sellers’ Representative.  If an Action or
Proceeding with respect to which the Sellers’ Representative is entitled to
indemnification hereunder should be commenced or threatened against the Sellers’
Representative, the Sellers’ Representative shall be entitled to all fees and
expenses reasonably incurred in connection with the investigation and defense
thereof.  The foregoing indemnity obligations of the Sellers shall be several
only (and not joint).

 

5.7                               Noncompetition and Nonsolicitation.  The
Sellers acknowledge that the Company has over many years devoted substantial
time, effort and resources to developing their trade secrets and other
confidential and proprietary information, as well as the Company’s relationships
with customers, suppliers, independent contractors, employees and others doing
business with the Company; that such relationships, trade secrets and other
information are vital to the successful conduct of the Company’s businesses in
the future; that because of the Sellers’ access to the Company’s confidential
information and trade secrets, the Sellers would be in a unique position to
divert business from the Company and to commit irreparable damage to the Company
were the Sellers to be allowed to compete with the Company or to commit any of
the other acts prohibited below; that the enforcement of the restrictive
covenants against the Sellers would not impose any undue burden upon any Seller;
that the time, scope, geographic area and other provisions contained in this
Section 5.7 are reasonable and necessary to protect the goodwill and business of
the Company; and that the ability to enforce the restrictive covenants against
the Sellers is a material inducement to the decision of Purchaser to consummate
the transactions contemplated by this Agreement.  Accordingly, during the period
commencing on the Closing Date and ending on the five (5) year anniversary of
the Closing Date (the “Non-Compete Period”):

 

36

--------------------------------------------------------------------------------


 

(a)                                 no Seller will, anywhere in the Restricted
Area, directly or indirectly, whether as a principal, agent, employee or
otherwise, or alone or in association with any Person, own, share in the
earnings of, invest in the stock, bonds or other securities of, manage, operate,
control, participate in the ownership, management, operation, or control of,
finance (whether as a lender, investor or otherwise), guaranty the obligations
of, be employed by, associated with, or otherwise aid or assist in any manner
any Person that is engaged in the Business (a “Competing Activity”).  The
Sellers will not be in violation of this Section 5.7 solely by reason of
investing in stock, bonds or other securities of any Person engaged in a
Competing Activity (but without otherwise participating in such business), if
(i) such stock, bonds or other securities are listed on any national securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934 and (ii) such investment does not exceed, in the case of any class
of the capital stock of any one issuer, 5% of the issued and outstanding shares
of such capital stock, or, in the case of bonds or other securities, 5% of the
aggregate principal amount thereof issued and outstanding.

 

(b)                                 no Seller will directly or indirectly
(i) solicit the business of any Person who is a customer of the Company for the
purpose of providing any product or service that constitutes a Competing
Activity, (ii) cause, induce or attempt to cause or induce any customer,
supplier, independent contractor, licensee, licensor, or franchisee or other
business relation of the Company to cease or reduce the extent of its business
relationship with the Company or to deal with any competitor of the Company or
(iii) in any way interfere with the relationship between the Company and any of
its customers, suppliers, licensees, licensors, franchisees or other business
relations;

 

(c)                                  no Seller will directly or indirectly for
itself or any other Person attempt to employ, employ or enter into any
contractual arrangement with any employee of the Company (or any former employee
of the Company unless such former employee has not been employed by the Company
for a period in excess of twelve months) or otherwise recruit, hire, solicit,
cause, induce or attempt to cause or induce any such employee to leave his or
her employment with the Company or in any way interfere with the relationship
between the Company and any of its employees; and

 

(d)                                 no Seller will disparage Purchaser, the
Company or any of their respective directors, officers, managers, employees or
agents.

 

Each Seller acknowledges that it would be difficult to fully compensate
Purchaser for damages resulting from any breach by them of the provisions of
this Section 5.7.  Accordingly, in the event of any actual or threatened breach
of such provisions, Purchaser shall (in addition to any other remedies which it
may have) be entitled to temporary and/or permanent injunctive relief to enforce
such provisions and recover attorneys’ fees and costs for same, if Purchaser
prevails, and such relief may be granted without the necessity of proving actual
damages or the inadequacy of money damages, or posting bond.  In the event that
any action, suit or proceeding shall be brought against a Seller for the
enforcement of this Section 5.7, the calculation of the Non-Compete Period shall
not include the period of time commencing with the filing of the action, suit or
proceeding to enforce this Section 5.7 through the date of the final judgment or
final resolution (including all appeals, if any) of such action, suit or
proceeding.

 

ARTICLE 6
INDEMNIFICATIONS; SURVIVAL

 

6.1                               Indemnification by the Sellers.  Subject to
the terms and conditions of this Article 6, following the Closing, each of the
Sellers (without any right of contribution from the Company) shall indemnify,
defend and hold harmless Purchaser, its Affiliates, the Company and their
respective successors, assigns, officers, directors, employees, representatives
and Agents (collectively, the “Purchaser Indemnified Persons”), from and
against, and shall promptly pay or reimburse each Purchaser

 

37

--------------------------------------------------------------------------------


 

Indemnified Person for, any and all Losses suffered or incurred by any such
Purchaser Indemnified Person (including any Losses suffered or incurred after
the end of the applicable survival period, provided that a claim is made prior
to the end of the applicable survival period in accordance with the terms of
this Agreement), arising or resulting from or based upon (i) any breach of any
representation or warranty contained in Article 4 hereof or any other
representation or warranty made by the Sellers or the Company in this Agreement
or any other Transaction Document, (ii) the breach of any covenant of the
Sellers or the Company contained in Article 5 hereof or any other covenant of
the Sellers or the Company in this Agreement or any other Transaction Document,
(iii) any and all Transaction Expenses or Indebtedness paid by the Company after
the Closing to the extent not actually deducted in calculating the Purchase
Price, (iv) Pre-Closing Taxes of the Company (net of Taxes taken into account in
the determination of the Closing Working Capital Amount), (vi) any Taxes imposed
on the Company, including successors thereof, or any direct or indirect owner of
the Company or successor, arising as a result of or in connection with the
Transactions and (viii) any Loss as a result of, in connection with or by virtue
of any claims that the Purchase Price was not properly calculated or properly
allocated among the Sellers (including, but not limited to, any claims that the
Purchase Price was not distributed in accordance with any of the Company
Organizational Documents).  The foregoing indemnity obligations of the Sellers
shall be several only (and not joint) with respect to Randy Nasuti and joint and
several with respect to John Nasuti.

 

6.2                                 Indemnification by Purchaser.  Subject to
the terms and conditions of this Article 6, Purchaser shall indemnify the
Sellers (the “Seller Indemnified Persons”) from and against, and shall promptly
pay or reimburse each Seller Indemnified Person for, any and all Losses suffered
or incurred by any such Seller Indemnified Person (including any Losses suffered
or incurred after the end of the applicable survival period, provided that a
claim is made prior to the end of the applicable survival period in accordance
with the terms of this Agreement), arising or resulting from or based upon
(i) any breach of any representation or warranty contained in Article 3 hereof
or any other representation or warranty made by Purchaser in this Agreement or
any other Transaction Document, (ii) the breach of any covenant of Purchaser
contained in Article 5 hereof or any other covenant of Purchaser in this
Agreement or any other Transaction Document, and (iii) except for Taxes
described in Section 6.1, any Taxes for any Tax Period beginning after the
Closing Date and the portion of the Straddle Period not including the Interim
Period.

 

6.3                                 Other Indemnification Terms.  Subject to the
terms and conditions of this Article 6:

 

(a)                                  The indemnification provisions contained in
this Article 6 are intended to provide the sole and exclusive monetary remedy
following the Closing as to all Losses a Party may incur as a result of a breach
of a representation, warranty, covenant or agreement contained in the
Transaction Documents; provided however, that nothing herein shall prevent any
Party from bringing a common law action for fraud, intentional misrepresentation
or willful misconduct against any Person whose own fraud, intentional
misrepresentation or willful misconduct has caused a Party to incur Losses or
limit the Losses recoverable by such Party in such common law action.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the representations and warranties of any of the Company and
the Sellers contained herein shall not be affected by any investigation
conducted for or on behalf of, or any knowledge possessed or acquired at any
time by, Purchaser or its Affiliates or Agents concerning any circumstance,
action, omission or event relating to the accuracy or performance of any
representation, warranty, covenant or obligation with respect thereto.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement or any Transaction Document, no Party shall have any
Liability under any provision of this Agreement for any consequential, punitive
or special damages.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Any payment made under this Article 6 shall
be deemed an adjustment to the Purchase Price.

 

(e)                                  In the event any Purchaser Indemnified
Person shall suffer any Losses for which such Purchaser Indemnified Person is
entitled to indemnification hereunder, such Purchaser Indemnified Person shall
be entitled to recover such Losses by obtaining cash from the Escrow Amount in
an amount equal to the aggregate amount of such Losses, and such recovery shall
be made from the Escrow Amount on a basis proportional to the escrow
consideration contributed under the Escrow Agreement by or on behalf of each
Seller and Purchaser and the Sellers’ Representative shall send joint written
instructions to the Escrow Agent advising it as such.  The Purchaser Indemnified
Persons shall first exhaust the Escrow Amount before proceeding to make an
indemnification claim against the Sellers directly, provided that if a claim for
indemnity hereunder is for an amount that is greater than the then current
Escrow Amount, the Purchaser Indemnified Persons may proceed against the Sellers
directly while also proceeding against the Escrow Amount.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, Sellers shall not be liable hereunder to the Purchaser
Indemnified Persons for indemnification pursuant to Section 6.1(i), until the
aggregate amount of all Losses in respect of indemnification pursuant to
Section 6.1(i) exceeds $50,000, in which event Sellers shall be required to pay
or be liable for all such Losses from the first dollar.

 

(g)                                 Notwithstanding anything to the contrary
contained herein, the aggregate amount required to be paid by the Sellers
pursuant to Section 6.1(i) shall not exceed in the aggregate fifty percent (50%)
of the Purchase Price (the “Cap Amount”); provided, however, the Cap Amount
shall not apply to Losses incurred in connection with a Breach of any
Fundamental Representation, Section 4.9 (Tax Matters), Section 4.10
(Environmental Matters), Section 4.15 (Employee Plans), or Section 4.20
(Healthcare Regulatory Compliance) or in connection with fraud or intentional
misrepresentation.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, the aggregate amount required to be paid by the Sellers
pursuant to the provisions of this Article 6 shall not exceed the Purchase
Price, provided, however, the limitations set forth in this Section 6.3(h) shall
not apply to Losses incurred in connection with fraud or intentional
misrepresentation.

 

6.4                                 Termination of Indemnification.  The
obligations to indemnify and hold harmless an Indemnified Person for any breach
of representation, warranty or covenant contained in this Agreement pursuant to
Sections 6.1 and 6.2 shall terminate when the applicable representation,
warranty or covenant terminates pursuant to Section 6.6; provided, however, that
such obligations to indemnify and hold harmless shall not terminate with respect
to any specific matter as to which any Indemnified Person shall have, before the
expiration of the applicable period, previously made a claim by delivering a
written notice thereof (stating in reasonable detail the basis of such claim,
the amount of Loss, if known, and a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises) (a “Claim Notice”) to the Indemnifying Person.

 

6.5                                 Procedures Relating to Indemnification.

 

(a)                                  If any Indemnified Person receives written
notice of the commencement of any Action or Proceeding or the assertion of any
claim or demand made by any third Person against such Indemnified Person (a
“Third-Party Claim”) and such Indemnified Person intends to seek indemnity
pursuant to this Article 6, then such Indemnified Person shall provide the
Indemnifying Person with a Claim Notice regarding the Third-Party Claim promptly
and in any event within twenty (20) Business Days after receipt by such
Indemnified Person of written notice of the Third-Party Claim; provided,
however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Person
shall have been actually prejudiced as a result of such failure.

 

39

--------------------------------------------------------------------------------


 

(b)                                 If any Third-Party Claim involves a claim by
a third party against an Indemnified Person, the Indemnifying Person may, within
ten (10) calendar days after receipt of notice of such Third-Party Claim and
upon notice to the Indemnified Person, assume, with counsel selected by the
Indemnifying Person and reasonably satisfactory to the Indemnified Person, at
the sole cost and expense of the Indemnifying Person, the settlement or defense
thereof; provided, however, that the Indemnifying Person may not assume such
settlement or defense (i) unless the Indemnifying Person acknowledges its
obligation to indemnify the Indemnified Person for any Losses resulting from
such Third-Party Claim, (ii) if the outcome of any judgment or settlement in the
matter could materially adversely affect the business of the Purchaser
Indemnified Persons, or the Company, (iii) if the Third-Party Claim was brought
by a Government Entity or involves a “qui tam” claim, (iv) if the Third-Party
Claim involves claims for specific performance or other equitable relief as its
primary source of relief, or (v) if the action involves a claim for damages in
excess of the then current Escrow Amount and provided, further, that the
Indemnified Person may participate at the cost and expense of the Sellers in
such settlement or defense through counsel chosen by it.  Notwithstanding the
foregoing, if the Third-Party Claim with respect to a breach of the
representations and warranties contained in Section 4.9 or the covenants
contained in Section 5.4 relates to any Tax period ending after the Closing
Date, then no Indemnifying Person other than Purchaser shall be entitled to
assume and control the defense of such Third-Party Claim; provided, however,
that if the Indemnifying Person is precluded by this sentence from assuming and
controlling the defense of a Third-Party Claim, the Indemnifying Person may
participate in the defense and settlements of such claim through counsel chosen
by it at its sole cost and expense.  Notwithstanding the foregoing, (i) the
Indemnified Person may, at the sole cost and expense of the Indemnified Person,
at any time prior to the Indemnified Person’s delivery of the Third-Party Claim
pursuant to Section 6.5(a), file any motion, answer or other pleadings or take
any other action that the Indemnified Person reasonably believes to be necessary
or appropriate to protect its interests, (ii) the Indemnified Person may take
over the control of the defense or settlement of a Third-Party Claim at any time
if it irrevocably waives its right to indemnity under this Article 6 with
respect to such claim and (iii) unless and until the Indemnifying Person
acknowledges its obligation to indemnify the Indemnified Person for all Losses
resulting from such Third-Party Claim, the Indemnifying Person may not, without
the consent of the Indemnified Person, settle or compromise any Third-Party
Claim or consent to the entry of any judgment with respect to any Third-Party
Claim, such consent not to be unreasonably withheld, conditioned, or delayed. 
So long as the Indemnifying Person is contesting any such claim in good faith,
the Indemnified Person shall not pay or settle any such claim without the
Indemnifying Person’s consent, such consent not to be unreasonably withheld,
conditioned, or delayed.

 

(c)                                  If the Indemnifying Person validly elects
to assume and control the defense of a Third-Party Claim, then: (i) the
Indemnifying Person will not be liable for any settlement of such Third-Party
Claim effected without its consent, which consent will not unreasonably be
withheld, conditioned, or delayed, (ii) the Indemnifying Person may settle such
Third-Party Claim without the consent of the Indemnified Person if (A) all
monetary damages payable in respect of the Third-Party Claim are paid by the
Indemnifying Person, (B) the Indemnified Person receives a full, complete, and
unconditional release in respect of the Third-Party Claim without any admission
or finding of obligation, Liability, fault, or guilt (criminal or otherwise)
with respect to the Third-Party Claim, and (C) no injunctive, extraordinary,
equitable, or other relief of any kind is imposed on the Indemnified Person or
any of its Affiliates, (iii) the Indemnifying Person may otherwise settle such
Third-Party Claim only with the consent of the Indemnified Person, which consent
will not unreasonably be withheld, conditioned, or delayed, and (iv) the
Indemnified Person may employ separate counsel and participate in the defense
thereof, but the Indemnified Person will be responsible for the fees and
expenses of such counsel, provided, however that

 

40

--------------------------------------------------------------------------------


 

if the Indemnified Party reasonably concludes that the Indemnified Party has
conflicting interests or different defenses available to it than the
Indemnifying Party with respect to such Third-Party Claim, then the Indemnified
Party may employ separate counsel and participate in the defense thereof and the
fees and expenses of such counsel shall be the obligation of the Indemnifying
Party.

 

(d)                                 If the Indemnifying Person does not validly
elect to assume and control the defense of a Third-Party Claim or is otherwise
precluded from assuming and controlling the defense hereunder, then the
Indemnified Person shall assume the exclusive right to defend, compromise, or
settle such Third-Party Claim.  Any defense costs required to be paid by the
Indemnifying Person to the Indemnified Person shall be paid as incurred,
promptly against delivery of invoices therefor.

 

(e)                                  Each Indemnified Person shall use
commercially reasonable efforts, and shall cause its Affiliates and Agents to
use commercially reasonable efforts, to provide the Indemnifying Person with
such assistance (without charge) as may reasonably be requested by the
Indemnifying Person in connection with any indemnification or defense provided
for in this Agreement, including, without limitation, providing the Indemnifying
Person with such information, documents, records, and reasonable access to the
services of and consultations with such personnel of the Indemnified Person or
its Affiliates as the Indemnifying Person deems necessary (provided that such
access must not unreasonably interfere with the performance of the duties
performed by or responsibilities of such personnel).

 

6.6                                 Survival of Representations and Warranties. 
All representations, warranties and covenants contained in, or arising out of,
this Agreement shall survive the Closing and remain in full force and effect for
a period through the date that is (a) the twenty-four (24) month anniversary of
the Closing Date.  Notwithstanding the foregoing, (y) the representations and
warranties contained in Sections 4.1, 4.2, 4.3, 4.4, 4.21, 4.25 and 4.26
(collectively, the “Seller Fundamental Representations”) and the representations
and warranties contained in Sections 3.1, 3.2 and 3.3 (collectively, the
“Purchaser Fundamental Representations”) shall survive indefinitely other than
the representation set forth in Sections 4.9, 4.10, 4.15 and 4.20 which shall
last until the date that is 60 days following the statute of limitations for
such representation and (z) each other covenant or agreement contained in this
Agreement or any other Transaction Document shall survive until the last date on
which such covenant or agreement is to be performed or, if no such date is
specified, indefinitely, except that any representation, warranty, covenant or
agreement that would otherwise terminate will continue to survive if a written
notice of a breach thereof shall have been timely given to the breaching party
by the other party on or prior to such termination date, until the related claim
for indemnification has been satisfied or otherwise resolved as provided in this
Article 6.

 

ARTICLE 7
CONDITIONS TO CLOSING

 

7.1                                 Conditions to Purchaser’s Obligations at
Closing.  The obligations of Purchaser to consummate the Transactions are
subject to satisfaction at or prior to Closing, of each of the following
conditions (any of which may be waived in writing by Purchaser in whole or in
part, but none of which shall be deemed waived in whole or in part solely as a
result of Purchaser’s failure to terminate this Agreement):

 

(a)                                  Representations and Warranties;
Performance.  Each of the representations and warranties of the Sellers
contained in Article 4 of this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
already qualified by their terms by a reference to materiality or Company
Material Adverse Change which representations and warranties shall

 

41

--------------------------------------------------------------------------------


 

be true and correct in all respects) on and as of the Closing Date as if made on
and as of the Closing Date, except for those representations and warranties that
address matters only as of a particular date (which shall be true and correct as
of such date).  The Sellers and the Company shall have performed and complied
with all agreements, covenants and conditions required by this Agreement and the
other Transaction Documents to be performed and complied with by them prior to
the Closing Date.  The Sellers shall have delivered to Purchaser a certificate,
dated the Closing Date, certifying to the foregoing and certifying that there
has been no event or occurrence which has had or could reasonably be expected to
have a Company Material Adverse Change since the date of this Agreement.

 

(b)                                 Deliverables.  Sellers shall have delivered
to Purchaser each of the items to be delivered to Purchaser pursuant to
Section 2.5(a).

 

7.2                                 Conditions to the Sellers Obligations at
Closing.  The obligations of the Sellers and the Company to consummate the
Transactions are subject to satisfaction at or prior to Closing, of each of the
following conditions (any of which may be waived in writing by the Sellers’
Representative in whole or in part, but none of which shall be deemed waived in
whole or in part solely as a result of the failure of the Sellers’
Representative to terminate this Agreement):

 

(a)                                  Representations and Warranties;
Performance.  Each of the representations and warranties of Purchaser contained
in Article 3 of this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are already
qualified by their terms by a reference to materiality or Purchaser Material
Adverse Change which representations and warranties shall be true and correct in
all respects) on and as of the Closing Date as if made on and as of the Closing
Date, except for those representations and warranties that address matters only
as of a particular date (which shall be true and correct as of such date). 
Purchaser shall have performed and complied with all agreements, covenants and
conditions required by this Agreement to be performed and complied with by it
prior to the Closing Date.  Purchaser shall have delivered to the Sellers a
certificate, dated the Closing Date, certifying to the foregoing.

 

(b)                                 Deliverables.  Purchaser shall have
delivered to the Sellers or the Sellers’ Representative, as applicable, each of
the items to be delivered to the Sellers or the Sellers’ Representative pursuant
to Section 2.5(b).

 

ARTICLE 8
MISCELLANEOUS

 

8.1                                 Expenses.  Whether or not the Transactions
are consummated, and except as otherwise provided in this Agreement, each Party
to this Agreement will bear its respective fees, costs and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement or the transactions contemplated hereby (including legal, accounting
and other professional fees).

 

8.2                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the internal Laws of the State of
Delaware, without regard to the conflicts of Law principles that would require
the application of any other Law.

 

8.3                                 Jurisdiction; Service of Process.  Any
Action or Proceeding arising out of or relating to this Agreement or any
transaction contemplated hereby shall be brought in the federal and state courts
located in the State of Delaware and each of the Parties irrevocably submits to
the exclusive jurisdiction of such courts in any such Action or Proceeding,
waives any objection he or she may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the Action or
Proceeding shall be heard and determined only in any such court and agrees not
to bring any Action or Proceeding

 

42

--------------------------------------------------------------------------------


 

arising out of or relating to this Agreement or any Transaction in any other
court.  The Parties agree that any or all of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained-for agreement among the Parties irrevocably to waive any objections to
venue or to convenience of forum.  Process in any Action or Proceeding referred
to in the first sentence of this Section 8.3 may be served on any Party anywhere
in the world.

 

8.4                                 Waiver of Jury Trial.  THE PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
TO IRREVOCABLY WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

8.5                                 Attorneys’ Fees.  If any Action or
Proceeding for the enforcement of this Agreement is brought with respect to or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions hereof, the successful or prevailing Party
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that Action or Proceeding, in addition to any other relief to which it may be
entitled.

 

8.6                                 Waiver; Remedies Cumulative.  The rights and
remedies of the Parties to this Agreement are cumulative and not alternative. 
Neither any failure nor any delay by any Party in exercising any right, power or
privilege under this Agreement or any of the other Transaction Documents will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  To the maximum extent permitted by applicable Law,
(a) no claim or right arising out of this Agreement or any of the other
Transaction Documents can be discharged by one Party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other Parties; (b) no waiver that may be given by a Party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one Party will be deemed to be a waiver of any obligation of that
Party or of the right of the Party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or any of the
other Transaction Documents.

 

8.7                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed given to a Party when (a) delivered by hand or by a
nationally recognized overnight courier service (costs prepaid), (b) sent by
facsimile with confirmation of transmission by the transmitting equipment, or
(c) received or rejected by the addressee, if sent by certified mail, postage
prepaid and return receipt requested, in each case to the following:

 

if to Purchaser to:

CardioNet, Inc.
Millennium Three
Suite 210
227 Washington Street
Conshocken, PA 19428
Attention: Peter Ferola General Counsel
Fax: (610) 828-3729

 

43

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, PA
401 East Las Olas Boulevard, Suite 2000
Fort Lauderdale, FL 33301
Attention: Matthew Miller
Fax: (954) 765-1477

 

 

 

if to the Sellers, c/o the Sellers’ Representative, to:

 

John Nasuti
c/o Financial Technology Services, LLC
3055 Kettering Blvd., Suite 219B
Dayton, OH 45439
Attention: Amanda Hayes
Fax: (937) 395-4415

 

 

 

with a copy (which shall not constitute notice) to:

 

Joseph C. MacLean
3707 South Maple
Bloomfield Hills, MI 48301
Fax: (248) 644-4526

 

Any Party may change its contact information for notices and other
communications hereunder by notice to the other parties hereto in accordance
with this Section 8.7.

 

8.8                                 Assignment.  This Agreement shall be binding
upon, and shall be enforceable by and inure solely to the benefit of the Parties
hereto and their respective successors and assigns; provided, however, that this
Agreement and the rights and obligations hereunder shall not be assignable or
transferable by any Party without the prior written consent of the other Parties
hereto.  Notwithstanding the foregoing, (a) Purchaser and, on and after the
Closing Date, the Company, may assign any or all their respective rights and
obligations hereunder to the financing sources for the transactions contemplated
hereby without the prior written consent of the other Parties hereto, and
(b) Purchaser may assign its rights, but not its obligations, under this
Agreement to an Affiliate of Purchaser without the prior consent of the other
Parties hereto.

 

8.9                                 No Third-Party Beneficiaries.  Except for
contemplated third party beneficiaries as expressly provided otherwise in this
Agreement, this Agreement is for the sole benefit of the Parties hereto and
their permitted successors and assigns and nothing herein expressed or implied
shall give or be construed to give to any Person, other than the Parties hereto
and such successors and assigns, any legal or equitable rights, remedy or claim
hereunder.

 

8.10                           Amendments.  No amendment to this Agreement shall
be effective unless it shall be in writing and signed by Purchaser and the
Sellers’ Representative.

 

8.11                           Construction.  In construing this Agreement,
including the Exhibits and Schedules and hereto, the following principles shall
be followed: (a) the terms “herein,” “hereof,” “hereby,” “hereunder” and other
similar terms refer to this Agreement as a whole and not only to the particular
Article, Section or other subdivision in which any such terms may be employed;
(b) except as otherwise set forth herein, references to Articles, Sections,
Schedules and Exhibits refer to the Articles, Sections, Schedules and Exhibits
of this Agreement, which are incorporated in and made a part of this Agreement;
(c) a reference to any Person shall include such Person’s predecessors; (d) all
accounting terms not otherwise defined

 

44

--------------------------------------------------------------------------------


 

herein have the meanings assigned to them in accordance with GAAP; (e) no
consideration shall be given to the headings of the Articles, Sections,
Schedules, Exhibits, subdivisions, subsections or clauses, which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
in its construction; (f) the word “includes” and “including” and their
syntactical variants mean “includes, but is not limited to” and “including,
without limitation,” and corresponding syntactical variant expressions; (g) a
defined term has its defined meaning throughout this Agreement, regardless of
whether it appears before or after the place in this Agreement where it is
defined, including in any Schedule or Exhibit; (h) the word “dollar” and the
symbol “$” refer to the lawful currency of the United States of America; (i) the
plural shall be deemed to include the singular and vice versa; and (j) the
phrase “local time” shall refer to Eastern Standard Time.

 

8.12                           Entire Agreement.  This Agreement (including any
Exhibit or Schedule attached hereto) and the Transaction Documents contain the
entire agreement and understanding among the Parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements and understandings relating to such subject matter.

 

8.13                           Severability.  If any provision of this Agreement
or the application of any such provision to any Person or circumstance shall be
held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

 

8.14                           Specific Performance.  The Parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by the Sellers, the Company or the Sellers’
Representative, on the one hand, or Purchaser on the other hand, in accordance
with the terms hereof or were otherwise breached by the Sellers, the Company or
the Sellers’ Representative, on the one hand, or Purchaser on the other hand. 
The Parties further agree that Purchaser or the Sellers and the Sellers’
Representative, as the case may be, shall be entitled to an injunction or
injunctions to prevent breaches of the provisions hereof and to seek specific
performance of the terms hereof (including that the Parties consummate the
Closing), in addition to any other remedy at law or equity.

 

8.15                           Release.  Each Seller, on behalf of himself,
herself or itself and all of his, her or its successors and assigns
(collectively the “Seller Releasors”), does hereby release and forever discharge
the Company and Purchaser and each of their respective officers, directors,
direct and indirect shareholders, members and other equity holders, agents,
attorneys, employees, direct and indirect subsidiaries, successors and assigns
(collectively, the “Company and Purchaser Released Parties”), as applicable, of
and from any and all claims, actions, causes of action, demands, suits,
covenants, agreements, representations, obligations, costs, liabilities,
expenses, losses and debts of any nature whatsoever, both at law and in equity
(collectively, “Claims”), relating to any matter, claim or right, whether
presently known or unknown, which any of the Seller Releasors now has, ever had
or may have against the Company and Purchaser Released Parties arising from or
relating to any facts or events occurring prior to the date hereof, other than
Claims arising under, in connection with or related to this Agreement or any
document executed in connection with this Agreement, or claims for fraud.

 

8.16                           Counterparts; Facsimile.  This Agreement may be
executed in one or more counterparts, including by facsimile, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
the other Party.

 

[Signatures on Next Page]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first above written.

 

 

PURCHASER:

 

 

 

CARDIONET, INC.

 

 

 

By:

/s/ Joseph Capper

 

 

Name: Joseph Capper

 

 

Title: President

 

 

 

COMPANY:

 

 

 

ECG SCANNING AND MEDICAL SERVICES, INC.

 

 

 

By:

/s/ John Nasuti

 

 

 

Name: John Nasuti

 

 

Title: President

 

 

 

SELLERS:

 

 

 

 

 

/s/ John Nasuti

 

John Nasuti

 

 

 

 

 

/s/ Randy Nasuti

 

Randy Nasuti

 

[Signature Page - Stock Purchase Agreement]

 

--------------------------------------------------------------------------------